Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 1 of 62 Page ID #:1598

       1    JAMES C. MACDONALD (SBN 175760)
            LAW OFFICES OF JAMES C. MACDONALD
       2    2030 Main Street, Suite 660
            Irvine, California 92614
       3    Telephone: (949) 660-0011
            Facsimile: (949) 408-1743
       4    E-mail: jcm@jcmacdonald.com
       5    Attorneys for Ramcar Batteries, Inc.,
            a California corporation
       6

       7                          UNITED STATES DISTRICT COURT

       8                        CENTRAL DISTRICT OF CALIFORNIA

       9
            CALIFORNIA DEPARTMENT OF            )            CASE NO. 2:20-cv-11293-SVW-JPR
      10   TOXIC SUBSTANCES CONTROL and)
      11   the TOXIC SUBSTANCES CONTROL)
           ACCOUNT,                             )           JUDGE: Stephen V. Wilson
      12                                        )           COURTROOM: 9B
                              Plaintiffs,       )
      13
           V.
                                                )           Complaint Filed: December 14, 2020
     14                                         )
     15    NL INDUSTRIES, INC., a New Jersey )              RAMCAR BATTERIES, INC.'S
           corporation; JX NIPPON MINING        )           ANSWER AND AFFIRMATIVE
     16
           &METALS CORPORATION, a               )           DEFENSES TO COMPLAINT AND
     17    Japanese corporation; GOULD          )           COUNTERCLAIMS
           ELECTRONICS, INC., an Arizona        )
     18
           corporation; KINSBURSKY BROS.        )
     19    SUPPLY, INC., a California           )
           corporation; TROJAN BATTERY          )
     20
           COMPANY, LLC, a Delaware limited )
     21    liability company; RAMCAR            )
           BATTERIES INC., a California         )
     22
           corporation; CLARIOS, LLC, a         )
     23    Wisconsin limited liability company; )
     24    QUEMETCO, INC., a Delaware           )
           corporation; INTERNATIONAL           )
     25    METALS EKCO, LTD., a California      )
     26    corporation; and BLOUNT, INC., a     )
           Delaware corporation,                )
     27                                         )
     28                         Defendants.     )



                                                          1
           36172           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 2 of 62 Page ID #:1599


       1         Defendant        RAMCAR BATTERIES INC., a California corporation
       2   ("RAMCAR") hereby answers the COMPLAINT of Plaintiffs CALIFORNIA
       3   DEPARTMENT OF TOXIC SUBSTANCES CONTROL and the TOXIC
       4   SUBSTANCES CONTROL ACCOUNT, (hereinafter referred to as "PLAINTIFFS")
       5   as follows:
       6                                        INTRODUCTION
       7          I.     Answering Paragraph I, this paragraph includes numerous legal and
       s technical conclusions that do not require an admission or denial and RAMCAR lacks
       9   sufficient information or belief to admit or deny all other factual allegations of this
      10   paragraph and on that basis denies each and every allegation of this paragraph.
      11         2.      Answering Paragraph 2, this paragraph includes numerous legal and
      12   technical conclusions that do not require an admission or denial and RAMCAR lacks
      13   sufficient information or belief to admit or deny all other factual allegations of this
      14   paragraph and on that basis denies each and every allegation of this paragraph.
      15         3.      Answering Paragraph 3, this paragraph includes numerous legal and
      16   technical conclusions that do not require an admission or denial and RAMCAR lacks
      17   sufficient information or belief to admit or deny all other factual allegations of this
      18   paragraph and on that basis denies each and every allegation of this paragraph.
      19         4.      Answering Paragraph 4, this paragraph includes numerous legal and
      2o   technical conclusions that do not require an admission or denial and RAM CAR lacks
      21   sufficient information or belief to admit or deny all other factual allegations of this
      22   paragraph and on that basis denies each and every allegation of this paragraph.
      23                              STATEMENT OF THE ACTION
      24         5.      Answering Paragraph 5, Paragraph 5 contains Plaintiffs' characterization
      25   of their own lawsuit, which need not be admitted or denied.                       RAMCAR lacks
      26   information sufficient to admit or deny the allegation that Plaintiffs incurred
      27   unreimbursed response costs at the alleged addresses and parcels in connection with
      2s   the contaminants of concern identified in Paragraph 5. RAM CAR lacks information

                                                           -2-
                          Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 3 of 62 Page ID #:1600


       1   sufficient to admit or deny the alleged definition of "Vernon Plant." The term
       2   "Vernon Plant" as used in this pleading refers to Plaintiffs' defined term "Vernon
       3   Plant," but use of the term "Vernon Plant" herein does not admit any allegation or
       4   definition regarding the term "Vernon Plant."                This paragraph further includes
       s   numerous legal and technical conclusions that do not require an admission or denial
       6   and RAM CAR lacks sufficient information or belief to admit or deny all other factual
       7   allegations of this paragraph and on that basis denies each and every allegation of this
       s   paragraph.
       9         6.     Answering Paragraph 6, Paragraph 6 purports to define the "Site," the
      1o   definition of which is a conclusion of law that need not be admitted or denied at this
      11   stage. The term "Site" as used in this pleading refers to Plaintiffs' defined term
      12   "Site," but use of the term "Site" herein does not admit any allegation or definition
      13   regarding the term "Site" or Plaintiffs' characterizations regarding the extent of
      14   contamination attributable to the Vernon Plant. RAMCAR denies Plaintiffs'
      15   allegations regarding the extent of contamination attributable to the Vernon Plant.
      16   This paragraph includes further numerous legal and technical conclusions that do not
      17   require an admission or denial and RAM CAR lacks sufficient information or belief to
      18   admit or deny all other factual allegations of this paragraph and on that basis denies
      19   each and every allegation of this paragraph.
      20         7.     Answering Paragraph 7, this paragraph includes numerous legal and
      21   technical conclusions that do not require an admission or denial and RAM CAR lacks
      22   sufficient information or belief to admit or deny all other factual allegations of this
      23   paragraph and on that basis denies each and every allegation of this paragraph.
      24   However, RAMCAR specifically denies that PLAINTIFFS are entitled to joint and
      2s   several liability as defined in CERCLA § 107(a) because PLAINTIFFS are responsible
      26   parties and "persons" as defined by CERCLA because they were a generator, arranger
      27   and/or operator at the Site and/or because of their actions or inactions taken in
      2s   overseeing Site activities and/or improperly implementing remedial actions at the Site.

                                                          -3-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 4 of 62 Page ID #:1601


       1   Furthermore, to the extent that RAM CAR is found liable for any of the damages
       2   alleged in the COMPLAINT, RAM CAR alleges that such liability is distinct, separate
       3   and divisible from the liability of other parties, including PLAINTIFFS. Therefore,
       4   RAMCAR specifically denies PLAINTIFFS are entitled to joint and several liability.
       5         8.     Answering Paragraph 8, this paragraph includes numerous legal and
       6   technical conclusions that do not require an admission or denial and RAMCAR lacks
       7   sufficient information or belief to admit or deny all other factual allegations of this
       8   paragraph and on that basis denies each and every allegation of this paragraph.
       9         9.     Answering Paragraph 9, this paragraph includes numerous legal and
      10   technical conclusions that do not require an admission or denial and RAMCAR lacks
      11   sufficient information or belief to admit or deny all other factual allegations of this
      12   paragraph and on that basis denies each and every allegation of this paragraph.
      13         10.    Answering Paragraph 10, this paragraph includes numerous legal and
      14   technical conclusions that do not require an admission or denial and RAM CAR lacks
      15   sufficient information or belief to admit or deny all other factual allegations of this
      16   paragraph and on that basis denies each and every allegation of this paragraph.
      17   However, RAMCAR specifically denies that PLAINTIFFS are entitled to a
      18   preliminary or permanent injunction directing RAMCAR to take action to abate the
      19   release(s) because PLAINTIFFS are responsible parties and "persons" as defined by
      20   CERCLA because they were a generator, arranger and/or operator at the Site and/or
      21   because of their actions or inactions taken in overseeing Site activities and/or
      22   improperly implementing remedial actions at the Site. Furthermore, to the extent that
      23   RAMCAR is found liable for any of the damages alleged in the COMPLAINT,
      24   RAMCAR alleges that such liability is distinct, separate and divisible from the
      25   liability of other parties, including PLAINTIFFS. Therefore, RAM CAR specifically
      26   denies PLAINTIFFS are entitled to demand that RAMCAR take action on its own to
      27   abate the alleged release(s).
      28   Ill

                                                          -4-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 5 of 62 Page ID #:1602


       1                               JURISDICTION AND VENUE
       2         11.   Answering Paragraph 11 of the COMPLAINT, RAM CAR admits the
       3   Court has jurisdiction pursuant to 28 U.S.C. § 1331 and§ I 13(b) ofCERCLA, 42
       4   U .S.C. § 96 l 3(b) and that supplemental jurisdiction exists for the state law claims.
       5         12.   Answering Paragraph 12 of the COMPLAINT, RAM CAR admits that
       6   venue 1s proper.
       7                                           PLAINTIFFS
       8         13.   Answering Paragraph 13, this paragraph includes numerous legal and
       9   technical conclusions that do not require an admission or denial and RAM CAR lacks
      1o   sufficient information or belief to admit or deny all other factual allegations of this
      11   paragraph and on that basis denies each and every allegation of this paragraph.
      12         14.   Answering Paragraph 14, this paragraph includes numerous legal and
      13   technical conclusions that do not require an admission or denial and RAMCAR lacks
      14   sufficient information or belief to admit or deny all other factual allegations of this
      15   paragraph and on that basis denies each and every allegation of this paragraph.
      16                                         DEFENDANTS
      17   Owner/Operator Defendants
      1s         15.   Answering Paragraph 15 of the COMPLAINT, RAMCAR lacks sufficient
      19   information or belief to admit or deny the allegations of this paragraph and on that
      2o   basis denies each and every allegation of this paragraph.
      21         16.   Answering Paragraph 16 of the COMPLAINT, RAMCAR lacks sufficient
      22   information or belief to admit or deny the allegations of this paragraph and on that
      23   basis denies each and every allegation of this paragraph.
      24         17.   Answering Paragraph 17 of the COMPLAINT, RAM CAR lacks sufficient
      25   information or belief to admit or deny the allegations of this paragraph and on that
      26   basis denies each and every allegation of this paragraph.
      27        18.    Answering Paragraph 18 of the COMPLAINT, RAMCAR lacks sufficient
      2s   information or belief to admit or deny the allegations of this paragraph and on that

                                                          -5-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 6 of 62 Page ID #:1603


       1   basis denies each and every allegation of this paragraph.
       2         19.   Answering Paragraph 19 of the COMPLAINT, RAM CAR lacks sufficient
       3   information or belief to admit or deny the allegations of this paragraph and on that
       4   basis denies each and every allegation of this paragraph.
       5         20.   Answering Paragraph 20 of the COMPLAINT, RAMCAR lacks sufficient
       6   information or belief to admit or deny the allegations of this paragraph and on that
       7   basis denies each and every allegation of this paragraph.
       8   Arranger/Transporter Defendants
       9        21.    Answering Paragraph 21 of the COMPLAINT, RAMCAR lacks sufficient
      1o   information or belief to admit or deny the allegations of this paragraph and on that
      11   basis denies each and every allegation of this paragraph.
      12         22.   Answering Paragraph 22 of the COMPLAINT, RAMCAR lacks sufficient
      13   information or belief to admit or deny the allegations of this paragraph and on that
      14   basis denies each and every allegation of this paragraph.
      15         23.   Answering Paragraph 23 of the COMPLAINT, RAMCAR lacks sufficient
      16   information or belief to admit or deny the allegations of this paragraph and on that
      17   basis denies each and every allegation of this paragraph.
      18        24.    Answering Paragraph 24 of the COMPLAINT, RAM CAR lacks sufficient
      19   information or belief to admit or deny the allegations of this paragraph and on that
      20   basis denies each and every allegation of this paragraph.
      21        25.    Answering Paragraph 25 of the COMPLAINT, RAMCAR lacks sufficient
      22   information or belief to admit or deny the allegations of this paragraph and on that
      23   basis denies each and every allegation of this paragraph.
      24        26.    Answering Paragraph 26 of the COMPLAINT, RAMCAR admits it is a
      25   California Corporation, but denies it is a "Person" as alleged in this paragraph because
      26   it did not cause "hazardous substances" as defined by CERCLA, 42 U.S.C. §
      27   9601(14) to be delivered to the Site.
      28        27.    Answering Paragraph 27, this paragraph includes numerous legal and

                                                          -6-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 7 of 62 Page ID #:1604


       1   technical conclusions that do not require an admission or denial and RAM CAR lacks
       2   sufficient information or belief to admit or deny all other factual allegations of this
       3   paragraph and on that basis denies each and every allegation of this paragraph.
       4   RAM CAR nonetheless denies it is an arranger or transporter based upon the recycling
       s   exemption 42 U.S.C. § 9627 and/or the "useful product" exemption, and denies it is a
       6   "Person" as alleged in this paragraph because it did not cause "hazardous substances"
       7   as defined by CERCLA, 42 U.S.C. § 9601(14) to be delivered to the Site.
       8         28.   Answering Paragraph 28 of the COMPLAINT, RAMCAR lacks sufficient
       9   information or belief to admit or deny the allegations of this paragraph and on that
      10   basis denies each and every allegation of this paragraph.
      11         29.   Answering Paragraph 29 of the COMPLAINT, RAM CAR lacks sufficient
      12   information or belief to admit or deny the allegations of this paragraph and on that
      13   basis denies each and every allegation of this paragraph.
      14         30.   Answering Paragraph 30 of the COMPLAINT, RAM CAR lacks sufficient
      15   information or belief to admit or deny the allegations of this paragraph and on that
      16   basis denies each and every allegation of this paragraph.
      17        31.    Answering Paragraph 31 of the COMPLAINT, RAMCAR lacks sufficient
      18   information or belief to admit or deny the allegations of this paragraph and on that
      19   basis denies each and every allegation of this paragraph.
      2o        32.    Answering Paragraph 32 of the COMPLAINT, RAMCAR lacks sufficient
      21   information or belief to admit or deny the allegations of this paragraph and on that
      22   basis denies each and every allegation of this paragraph.
      23        33.    Answering Paragraph 33 of the COMPLAINT, RAMCAR lacks sufficient
      24   information or belief to admit or deny the allegations of this paragraph and on that
      2s   basis denies each and every allegation of this paragraph.
      26        34.    Answering Paragraph 34 of the COMPLAINT, RAM CAR lacks sufficient
      27   information or belief to admit or deny the allegations of this paragraph and on that
      28   basis denies each and every allegation of this paragraph.

                                                         -7-
                        Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 8 of 62 Page ID #:1605


       1         35.   Answering Paragraph 35 of the COMPLAINT, RAM CAR lacks sufficient
       2   information or belief to admit or deny the allegations of this paragraph and on that
       3   basis denies each and every allegation of this paragraph.
       4         36.   Answering Paragraph 36 of the COMPLAINT, RAMCAR lacks sufficient
       5   information or belief to admit or deny the allegations of this paragraph and on that
       6   basis denies each and every allegation of this paragraph.
       7        37.    Answering Paragraph 37 of the COMPLAINT, RAMCAR lacks sufficient
       8   information or belief to admit or deny the allegations of this paragraph and on that
       9   basis denies each and every allegation of this paragraph.
      10        38.    Answering Paragraph 38 of the COMPLAINT, RAMCAR lacks sufficient
      11   information or belief to admit or deny the allegations of this paragraph and on that
      12   basis denies each and every allegation of this paragraph.
      13        39.    Answering Paragraph 39 of the COMPLAINT, RAMCAR lacks sufficient
      14   information or belief to admit or deny the allegations of this paragraph and on that
      15   basis denies each and every allegation of this paragraph.
      16        40.    Answering Paragraph 40 of the COMPLAINT, RAMCAR lacks sufficient
      17   information or belief to admit or deny the allegations of this paragraph and on that
      18   basis denies each and every allegation of this paragraph.
      19                                GENERAL ALLEGATIONS
      20   The Site
      21        41.            Answering Paragraph 41 of the COMPLAINT, RAMCAR lacks
      22   sufficient information or belief to admit or deny the allegations of this paragraph and
      23   on that basis denies each and every allegation of this paragraph.
      24        42.            Answering Paragraph 42 of the COMPLAINT, RAMCAR lacks
      25   sufficient information or belief to admit or deny the allegations of this paragraph and
      26   on that basis denies each and every allegation of this paragraph.
      27        43.            Answering Paragraph 43, this paragraph includes numerous legal
      28   and technical conclusions that do not require an admission or denial and RAMCAR

                                                          -8-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 9 of 62 Page ID #:1606


       1   lacks sufficient information or belief to admit or deny all other factual allegations of
       2   this paragraph and on that basis denies each and every allegation of this paragraph.
       3         44.            Answering Paragraph 44, this paragraph includes numerous legal
       4   and technical conclusions that do not require an admission or denial and RAMCAR
       5   lacks sufficient information or belief to admit or deny all factual allegations as to the
       6   other named Defendants of this paragraph and on that basis cannot admit or deny each
       7   of allegations of this paragraph as relates to them. RAM CAR specifically denies the
       8   allegations of this paragraph as relates to each and every factual allegation as relates to
       9   it specifically.
      10         45.            Answering Paragraph 45, this paragraph includes numerous legal
      11   and technical conclusions that do not require an admission or denial and RAMCAR
      12   lacks sufficient information or belief to admit or deny all factual allegations as to the
      13   other named Defendants of this paragraph and on that basis cannot admit or deny each
      14   of allegations of this paragraph as relates to them.
      15         46.            Answering Paragraph 46, this paragraph includes numerous legal
      16   and technical conclusions that do not require an admission or denial and RAMCAR
      17   lacks sufficient information or belief to admit or deny all factual allegations as to the
      18   other named Defendants of this paragraph and on that basis cannot admit or deny each
      19   of allegations of this paragraph as relates to them.
      20         47.            Answering Paragraph 47, this paragraph includes numerous legal
      21   and technical conclusions that do not require an admission or denial and RAMCAR
      22   lacks sufficient information or belief to admit or deny all factual allegations as to the
      23   other named Defendants of this paragraph and on that basis cannot admit or deny each
      24   of allegations of this paragraph as relates to them.
      25         48.            Answering Paragraph 48 of the COMPLAINT, RAMCAR lacks
      26   sufficient information or belief to admit or deny the allegations of this paragraph and
      27   on that basis denies each and every allegation of this paragraph.
      28         49.            Answering Paragraph 49, this paragraph includes numerous legal

                                                           -9-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 10 of 62 Page ID #:1607


       1   and technical conclusions that do not require an admission or denial and RAMCAR
       2   lacks sufficient information or belief to admit or deny all other factual allegations of
       3   this paragraph and on that basis denies each and every allegation of this paragraph.
       4         50.           Answering Paragraph 50, this paragraph includes numerous legal
       5   and technical conclusions that do not require an admission or denial and RAMCAR
       6   lacks sufficient information or belief to admit or deny all other factual allegations of
       7   this paragraph and on that basis denies each and every allegation of this paragraph.
       8         51.           Answering Paragraph 51, this paragraph includes numerous legal
       9   and technical conclusions that do not require an admission or denial and RAMCAR
      1o   lacks sufficient information or belief to admit or deny all other factual allegations of
      11   this paragraph and on that basis denies each and every allegation of this paragraph.
      12         52.           Answering Paragraph 52, this paragraph includes numerous legal
      13   and technical conclusions that do not require an admission or denial and RAMCAR
      14   lacks sufficient information or belief to admit or deny all other factual allegations of
      15   this paragraph and on that basis denies each and every allegation of this paragraph.
      16         53.           Answering Paragraph 53, this paragraph includes numerous legal
      17   and technical conclusions that do not require an admission or denial and RAMCAR
      18   lacks sufficient information or belief to admit or deny all other factual allegations of
      19   this paragraph and on that basis denies each and every allegation of this paragraph.
      20         54.           Answering Paragraph 54, this paragraph includes numerous legal
      21   and technical conclusions that do not require an admission or denial and RAMCAR
      22   lacks sufficient information or belief to admit or deny all other factual allegations of
      23   this paragraph and on that basis denies each and every allegation of this paragraph.
      24         55.           Answering Paragraph 55, this paragraph includes numerous legal
      25   and technical conclusions that do not require an admission or denial and RAMCAR
      26   lacks sufficient information or belief to admit or deny all other factual allegations of
      27   this paragraph and on that basis denies each and every allegation of this paragraph.
      28   Ill

                                                         -10-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 11 of 62 Page ID #:1608


       1   Health Effects of Lead and Other Hazardous Substances
       2         56.          Answering Paragraph 56, this paragraph includes numerous legal
       3   and technical conclusions that do not require an admission or denial and RAMCAR
       4   lacks sufficient information or belief to admit or deny all other factual allegations of
       5   this paragraph and on that basis denies each and every allegation of this paragraph.
       6         57.          Answering Paragraph 57, this paragraph includes numerous legal
       7   and technical conclusions that do not require an admission or denial and RAMCAR
       s   lacks sufficient information or belief to admit or deny all other factual allegations of
       9   this paragraph and on that basis denies each and every allegation of this paragraph.
      10         58.          Answering Paragraph 58, this paragraph includes numerous legal
      11   and technical conclusions that do not require an admission or denial and RAMCAR
      12   lacks sufficient information or belief to admit or deny all other factual allegations of
      13   this paragraph and on that basis denies each and every allegation of this paragraph.
      14         59.          Answering Paragraph 59, this paragraph includes numerous legal
      15   and technical conclusions that do not require an admission or denial and RAMCAR
      16   lacks sufficient information or belief to admit or deny all other factual allegations of
      17   this paragraph and on that basis denies each and every allegation of this paragraph.
      18         60.          Answering Paragraph 60, this paragraph includes numerous legal
      19   and technical conclusions that do not require an admission or denial and RAMCAR
      20   lacks sufficient information or belief to admit or deny all other factual allegations of
      21   this paragraph and on that basis denies each and every allegation of this paragraph.
      22         61.          Answering Paragraph 61, this paragraph includes numerous legal
      23   and technical conclusions that do not require an admission or denial and RAMCAR
      24   lacks sufficient information or belief to admit or deny all other factual allegations of
      25   this paragraph and on that basis denies each and every allegation of this paragraph.
      26        62.           Answering Paragraph 62, this paragraph includes numerous legal
      27   and technical conclusions that do not require an admission or denial and RAMCAR
      2s   lacks sufficient information or belief to admit or deny all other factual allegations of


                                                         -11-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 12 of 62 Page ID #:1609


        1   this paragraph and on that basis denies each and every allegation of this paragraph.
        2         63.          Answering Paragraph 63, this paragraph includes numerous legal
        3   and technical conclusions that do not require an admission or denial and RAMCAR
       4    lacks sufficient information or belief to admit or deny all other factual allegations of
        5   this paragraph and on that basis denies each and every allegation of this paragraph.
        6         64.          Answering Paragraph 64, this paragraph includes numerous legal
        7   and technical conclusions that do not require an admission or denial and RAMCAR
        8   lacks sufficient information or belief to admit or deny all other factual allegations of
        9   this paragraph and on that basis denies each and every allegation of this paragraph.
      10    Regulation of the Vernon Plant
      11          65.          Answering Paragraph 65, this paragraph includes numerous legal
      12    and technical conclusions that do not require an admission or denial and RAMCAR
      13    lacks sufficient information or belief to admit or deny all other factual allegations of
      14    this paragraph and on that basis denies each and every allegation of this paragraph.
      15         66.           Answering Paragraph 66, this paragraph includes numerous legal
      16    and technical conclusions that do not require an admission or denial and RAMCAR
      17    lacks sufficient information or belief to admit or deny all other factual allegations of
      18    this paragraph and on that basis denies each and every allegation of this paragraph.
      19         67.           Answering Paragraph 67, this paragraph includes numerous legal
      20    and technical conclusions that do not require an admission or denial and RAMCAR
      21    lacks sufficient information or belief to admit or deny all other factual allegations of
      22    this paragraph and on that basis denies each and every allegation of this paragraph.
      23         68.           Answering Paragraph 68 of the COMPLAINT, RAM CAR lacks
      24    sufficient information or belief to admit or deny the allegations of this paragraph and
      25    on that basis denies each and every allegation of this paragraph.
      26         69.           Answering Paragraph 69, this paragraph includes numerous legal
      27    and technical conclusions that do not require an admission or denial and RAMCAR
      28    lacks sufficient information or belief to admit or deny all other factual allegations of

                                                          -12-
                          Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 13 of 62 Page ID #:1610


        1   this paragraph and on that basis denies each and every allegation of this paragraph.
        2         70.          Answering Paragraph 70 of the COMPLAINT, RAM CAR lacks
        3   sufficient information or belief to admit or deny the allegations of this paragraph and
        4   on that basis denies each and every allegation of this paragraph.
        5         71.          Answering Paragraph 71 of the COMPLAINT, RAMCAR lacks
        6   sufficient information or belief to admit or deny the allegations of this paragraph and
        7   on that basis denies each and every allegation of this paragraph.
        8         72.          Answering Paragraph 72 of the COMPLAINT, RAMCAR lacks
        9   sufficient information or belief to admit or deny the allegations of this paragraph and
      10    on that basis denies each and every allegation of this paragraph.
      11          73.          Answering Paragraph 73, this paragraph includes numerous legal
      12    and technical conclusions that do not require an admission or denial and RAMCAR
      13    lacks sufficient information or belief to admit or deny all other factual allegations of
      14    this paragraph and on that basis denies each and every allegation of this paragraph.
      15          74.          Answering Paragraph 74, this paragraph includes numerous legal
      16    and technical conclusions that do not require an admission or denial and RAMCAR
      17    lacks sufficient information or belief to admit or deny all other factual allegations of
      18    this paragraph and on that basis denies each and every allegation of this paragraph.
      19          75.          Answering Paragraph 75, this paragraph includes numerous legal
      2o    and technical conclusions that do not require an admission or denial and RAM CAR
      21    lacks sufficient information or belief to admit or deny all other factual allegations of
      22    this paragraph and on that basis denies each and every allegation of this paragraph.
      23          76.          Answering Paragraph 76, this paragraph includes numerous legal
      24    and technical conclusions that do not require an admission or denial and RAMCAR
      25    lacks sufficient information or belief to admit or deny all other factual allegations of
      26    this paragraph and on that basis denies each and every allegation of this paragraph.
      27          77.          Answering Paragraph 77, this paragraph includes numerous legal
      2s    and technical conclusions that do not require an admission or denial and RAM CAR

                                                          -13-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 14 of 62 Page ID #:1611


       1   lacks sufficient information or belief to admit or deny all other factual allegations of
       2   this paragraph and on that basis denies each and every allegation of this paragraph.
       3        78.           Answering Paragraph 78, this paragraph includes numerous legal
       4   and technical conclusions that do not require an admission or denial and RAMCAR
       5   lacks sufficient information or belief to admit or deny all other factual allegations of
       6   this paragraph and on that basis denies each and every allegation of this paragraph.
       7   Site Cleanup and Enforcement History
       8        79.           Answering Paragraph 79, this paragraph includes numerous legal
       9   and technical conclusions that do not require an admission or denial and RAMCAR
      1o   lacks sufficient information or belief to admit or deny all other factual allegations of
      11   this paragraph and on that basis denies each and every allegation of this paragraph.
      12         80.          Answering Paragraph 80, this paragraph includes numerous legal
      13   and technical conclusions that do not require an admission or denial and RAMCAR
      14   lacks sufficient information or belief to admit or deny all other factual allegations of
      15   this paragraph and on that basis denies each and every allegation of this paragraph.
      16         81.          Answering Paragraph 81, this paragraph includes numerous legal
      17   and technical conclusions that do not require an admission or denial and RAMCAR
      18   lacks sufficient information or belief to admit or deny all other factual allegations of
      19   this paragraph and on that basis denies each and every allegation of this paragraph.
      20         82.          Answering Paragraph 82, this paragraph includes numerous legal
      21   and technical conclusions that do not require an admission or denial and RAMCAR
      22   lacks sufficient information or belief to admit or deny all other factual allegations of
      23   this paragraph and on that basis denies each and every allegation of this paragraph.
      24         83.          Answering Paragraph 83, this paragraph includes numerous legal
      25   and technical conclusions that do not require an admission or denial and RAMCAR
      26   lacks sufficient information or belief to admit or deny all other factual allegations of
      27   this paragraph and on that basis denies each and every allegation of this paragraph.
      28         84.          Answering Paragraph 84, this paragraph includes numerous legal

                                                         -14-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 15 of 62 Page ID #:1612


        1   and technical conclusions that do not require an admission or denial and RAMCAR
        2   lacks sufficient information or belief to admit or deny all other factual allegations of
        3   this paragraph and on that basis denies each and every allegation of this paragraph.
        4         85.          Answering Paragraph 85, this paragraph includes numerous legal
        5   and technical conclusions that do not require an admission or denial and RAMCAR
        6   lacks sufficient information or belief to admit or deny all other factual allegations of
        7   this paragraph and on that basis denies each and every allegation of this paragraph.
        8         86.          Answering Paragraph 86, this paragraph includes numerous legal
        9   and technical conclusions that do not require an admission or denial and RAMCAR
      1o    lacks sufficient information or belief to admit or deny all other factual allegations of
      11    this paragraph and on that basis denies each and every allegation of this paragraph.
      12          87.          Answering Paragraph 87, this paragraph includes numerous legal
      13    and technical conclusions that do not require an admission or denial and RAMCAR
      14    lacks sufficient information or belief to admit or deny all other factual allegations of
      15    this paragraph and on that basis denies each and every allegation of this paragraph.
      16          88.          Answering Paragraph 88, this paragraph includes numerous legal
      17    and technical conclusions that do not require an admission or denial and RAMCAR
      1s    lacks sufficient information or belief to admit or deny all other factual allegations of
      19    this paragraph and on that basis denies each and every allegation of this paragraph.
      20          89.          Answering Paragraph 89 of the COMPLAINT, RAMCAR lacks
      21    sufficient information or belief to admit or deny the allegations of this paragraph and
      22    on that basis denies each and every allegation of this paragraph.
      23          90.          Answering Paragraph 90 of the COMPLAINT, RAM CAR lacks
      24    sufficient information or belief to admit or deny the allegations of this paragraph and
      25    on that basis denies each and every allegation of this paragraph.
      26          91.          Answering Paragraph 91, this paragraph includes numerous legal
      27    and technical conclusions that do not require an admission or denial and RAMCAR
      2s    lacks sufficient information or belief to admit or deny all other factual allegations of


                                                          -15-
                          Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 16 of 62 Page ID #:1613


       1    this paragraph and on that basis denies each and every allegation of this paragraph.
        2         92.          Answering Paragraph 92, this paragraph includes numerous legal
        3   and technical conclusions that do not require an admission or denial and RAMCAR
       4    lacks sufficient information or belief to admit or deny all other factual allegations of
        5   this paragraph and on that basis denies each and every allegation of this paragraph.
        6         93.          Answering Paragraph 93, this paragraph includes numerous legal
        7   and technical conclusions that do not require an admission or denial and RAMCAR
       s    lacks sufficient information or belief to admit or deny all other factual allegations of
        9   this paragraph and on that basis denies each and every allegation of this paragraph.
      10          94.          Answering Paragraph 94, this paragraph includes numerous legal
      11    and technical conclusions that do not require an admission or denial and RAMCAR
      12    lacks sufficient information or belief to admit or deny all other factual allegations of
      13    this paragraph and on that basis denies each and every allegation of this paragraph.
      14    History of Owners and Operators of the Vernon Plant and Their Successors
      15          95.           Answering Paragraph 95, this paragraph includes numerous legal
      16    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      17    information or belief to admit or deny all factual allegations as to the other named
      1s    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      19    deny each of allegations of this paragraph as relates to them.
      20          96.           Answering Paragraph 96, this paragraph includes numerous legal
      21    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      22    information or belief to admit or deny all factual allegations as to the other named
      23    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      24    deny each of allegations of this paragraph as relates to them.
      25          97.           Answering Paragraph 97, this paragraph includes numerous legal
      26    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      27    information or belief to admit or deny all factual allegations as to the other named
      2s    Defendants and/or parties described in this paragraph and on that basis cannot admit or

                                                          -16-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 17 of 62 Page ID #:1614


        1   deny each of allegations of this paragraph as relates to them.
        2         98.           Answering Paragraph 98, this paragraph includes numerous legal
        3   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        4   information or belief to admit or deny all factual allegations as to the other named
        s Defendants and/or parties described in this paragraph and on that basis cannot admit or
        6   deny each of allegations of this paragraph as relates to them.
        7         99.           Answering Paragraph 99, this paragraph includes numerous legal
        s conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        9   information or belief to admit or deny all factual allegations as to the other named
      1o    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      11    deny each of allegations of this paragraph as relates to them.
      12           100.         Answering Paragraph 100, this paragraph includes numerous legal
      13    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      14    information or belief to admit or deny all factual allegations as to the other named
      15    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      16    deny each of allegations of this paragraph as relates to them.
      17          101.          Answering Paragraph 101, this paragraph includes numerous legal
      18    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      19    information or belief to admit or deny all factual allegations as to the other named
      2o    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      21    deny each of allegations of this paragraph as relates to them.
      22          102.          Answering Paragraph 102, this paragraph includes numerous legal
      23    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      24    information or belief to admit or deny all factual allegations as to the other named
      25    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      26    deny each of allegations of this paragraph as relates to them.
      27          103.          Answering Paragraph 103, this paragraph includes numerous legal
      2s    conclusions that do not require an admission or denial and RAM CAR lacks sufficient


                                                          -17-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 18 of 62 Page ID #:1615


       1   information or belief to admit or deny all factual allegations as to the other named
       2   Defendants and/or parties described in this paragraph and on that basis cannot admit or
       3   deny each of allegations of this paragraph as relates to them.
       4         104.          Answering Paragraph 104, this paragraph includes numerous legal
       5   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       6   information or belief to admit or deny all factual allegations as to the other named
       7   Defendants and/or parties described in this paragraph and on that basis cannot admit or
       8   deny each of allegations of this paragraph as relates to them.
       9         105.          Answering Paragraph 105, this paragraph includes numerous legal
      10   conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      11   information or belief to admit or deny all factual allegations as to the other named
      12   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      13   deny each of allegations of this paragraph as relates to them.
      14         106.          Answering Paragraph 106, this paragraph includes numerous legal
      15   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      16   information or belief to admit or deny all factual allegations as to the other named
      17   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      18   deny each of allegations of this paragraph as relates to them.
      19         107.          Answering Paragraph 107, this paragraph includes numerous legal
      2o   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      21   information or belief to admit or deny all factual allegations as to the other named
      22   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      23   deny each of allegations of this paragraph as relates to them.
      24         108.          Answering Paragraph I 08, this paragraph includes numerous legal
      25   conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      26   information or belief to admit or deny all factual allegations as to the other named
      27   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      28   deny each of allegations of this paragraph as relates to them.

                                                         -18-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 19 of 62 Page ID #:1616


        1         109.          Answering Paragraph I 09, this paragraph includes numerous legal
        2   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        3   information or belief to admit or deny all factual allegations as to the other named
       4    Defendants and/or parties described in this paragraph and on that basis cannot admit or
        5   deny each of allegations of this paragraph as relates to them.
        6         110.          Answering Paragraph 110, this paragraph includes numerous legal
        7   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       s information or belief to admit or deny all factual allegations as to the other named
        9   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      1o    deny each of allegations of this paragraph as relates to them.
      11          111.          Answering Paragraph 111 of the COMPLAINT, RAMCAR lacks
      12    sufficient information or belief to admit or deny the allegations of this paragraph and
      13    on that basis denies each and every allegation of this paragraph.
      14          112.          Answering Paragraph 112, this paragraph includes numerous legal
      15    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      16    information or belief to admit or deny all factual allegations as to the other named
      17    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      1s    deny each of allegations of this paragraph as relates to them.
      19          113.          Answering Paragraph 113, this paragraph includes numerous legal
      2o    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      21    information or belief to admit or deny all factual allegations as to the other named
      22    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      23    deny each of allegations of this paragraph as relates to them.
      24          114.          Answering Paragraph 114, this paragraph includes numerous legal
      25    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      26    information or belief to admit or deny all factual allegations as to the other named
      27    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      2s    deny each of allegations of this paragraph as relates to them.


                                                          -19-
                          Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 20 of 62 Page ID #:1617


       1         115.          Answering Paragraph 115, this paragraph includes numerous legal
       2   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       3   information or belief to admit or deny all factual allegations as to the other named
       4   Defendants and/or parties described in this paragraph and on that basis cannot admit or
       5   deny each of allegations of this paragraph as relates to them.
       6         116.          Answering Paragraph 116, this paragraph includes numerous legal
       7   conclusions that do not require an admission or denial and RAMCAR lacks sufficient
       8   information or belief to admit or deny all factual allegations as to the other named
       9   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      1o   deny each of allegations of this paragraph as relates to them.
      11         117.          Answering Paragraph 117, this paragraph includes numerous legal
      12   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      13   information or belief to admit or deny all factual allegations as to the other named
      14   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      15   deny each of allegations of this paragraph as relates to them.
      16         118.          Answering Paragraph 118, this paragraph includes numerous legal
      17   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      18   information or belief to admit or deny all factual allegations as to the other named
      19   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      2o   deny each of allegations of this paragraph as relates to them.
      21         119.          Answering Paragraph 119, this paragraph includes numerous legal
      22   conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      23   information or belief to admit or deny all factual allegations as to the other named
      24   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      25   deny each of allegations of this paragraph as relates to them.
      26         120.          Answering Paragraph 120, this paragraph includes numerous legal
      27   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      28   information or belief to admit or deny all factual allegations as to the other named


                                                         -20-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 21 of 62 Page ID #:1618


       1   Defendants and/or paiiies described in this paragraph and on that basis cannot admit or
       2   deny each of allegations of this paragraph as relates to them.
       3         121.          Answering Paragraph 121 , this paragraph includes numerous legal
       4   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       5   information or belief to admit or deny all factual allegations as to the other named
       6   Defendants and/or parties described in this paragraph and on that basis cannot admit or
       7   deny each of allegations of this paragraph as relates to them.
       8         122.          Answering Paragraph 122, this paragraph includes numerous legal
       9   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      10   information or belief to admit or deny all factual allegations as to the other named
      11   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      12   deny each of allegations of this paragraph as relates to them.
      13         123.          Answering Paragraph 123, this paragraph includes numerous legal
      14   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      15   information or belief to admit or deny all factual allegations as to the other named
      16   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      17   deny each of allegations of this paragraph as relates to them.
      18         124.          Answering Paragraph 124, this paragraph includes numerous legal
      19   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      2o   information or belief to admit or deny all factual allegations as to the other named
      21   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      22   deny each of allegations of this paragraph as relates to them.
      23         125.          Answering Paragraph 125, this paragraph includes numerous legal
      24   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      25   information or belief to admit or deny all factual allegations as to the other named
      26   Defendants and/or parties described in this paragraph and on that basis cannot admit or
      27   deny each of allegations of this paragraph as relates to them.
      28         126.          Answering Paragraph 126, this paragraph includes numerous legal

                                                         -21-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 22 of 62 Page ID #:1619


        1   conclusions that do not require an admission or denial and RAMCAR lacks sufficient
        2   information or belief to admit or deny all factual allegations as to the other named
        3   Defendants and/or parties described in this paragraph and on that basis cannot admit or
        4   deny each of allegations of this paragraph as relates to them.
        5          127.           Answering Paragraph 127, this paragraph includes numerous legal
        6   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        7   information or belief to admit or deny all factual allegations as to the other named
        8   Defendants and/or parties described in this paragraph and on that basis cannot admit or
        9   deny each of allegations of this paragraph as relates to them.
      10           128.           Answering Paragraph 128, this paragraph includes numerous legal
      11    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      12    information or belief to admit or deny all factual allegations as to the other named
      13    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      14    deny each of allegations of this paragraph as relates to them.
      15           129.           Answering Paragraph 129, this paragraph includes numerous legal
      16    conclusions that do not require an admission or denial and RAMCAR lacks sufficient
      17    information or belief to admit or deny all factual allegations as to the other named
      18    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      19    deny each of allegations of this paragraph as relates to them.
      20                                  FIRST CLAIM FOR RELIEF
      21          (Claim for Recovery of Response Costs Pursuant to section I 07(a) of
      22                   CERCLA, 42 U.S.C. § 9607(a)) Against All Defendants)
      23           130.           Answering Paragraph 130 of the COMPLAINT, RAM CAR admits
      24    the allegations contained in Paragraph 130 to the extent they were admitted in previous
      25    paragraphs that are incorporated by reference in this paragraph, and deny all other
      26    allegations.
      27           131.           Answering Paragraph 131, this paragraph includes numerous legal
      28    and technical conclusions that do not require an admission or denial and RAMCAR


                                                            -22-
                            Rarncar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 23 of 62 Page ID #:1620


       1    lacks sufficient information or belief to admit or deny all other factual allegations of
       2    this paragraph and on that basis denies each and every allegation of this paragraph.
        3          132.          Answering Paragraph 132, this paragraph includes numerous legal
       4    and technical conclusions that do not require an admission or denial and RAMCAR
        5   lacks sufficient information or belief to admit or deny all other factual allegations of
        6   this paragraph and on that basis denies each and every allegation of this paragraph.
        7          133.          Answering Paragraph 133 of the COMPLAINT, RAM CAR admits
       s at least some of those parties are a "person" as defined by CERCLA, but denies it is a
        9   "Person" as alleged in this paragraph because it did not cause "hazardous substances"
      10    as defined by CERCLA, 42 U.S.C. § 9601 (14) to be delivered to the Site.
      11           134.          Answering Paragraph 134, this paragraph includes numerous legal
      12    and technical conclusions that do not require an admission or denial, and RAMCAR
      13    lacks sufficient information or belief to admit or deny all other factual allegations of
      14    this paragraph and on that basis denies each and every allegation of this paragraph.
      15           135.          Answering Paragraph 135, this paragraph includes numerous legal
      16    and technical conclusions that do not require an admission or denial, and RAMCAR
      17    lacks sufficient information or belief to admit or deny all other factual allegations of
      1s    this paragraph and on that basis denies each and every allegation of this paragraph.
      19           136.          Answering Paragraph 136, this paragraph includes numerous legal
      2o    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      21    information or belief to admit or deny all factual allegations as to the other named
      22    Defendants and/or parties described in this paragraph and on that basis cannot admit or
      23    deny each of allegations of this paragraph as relates to them. As to factual allegations
      24    that specifically relate to RAMCAR, RAMCAR denies it is liable as an "arranger"
      25    Defendant as alleged in this paragraph, and on that basis denies each and every
      26    allegation of this paragraph as to those allegations.
      27           137.          Answering Paragraph 13 7, this paragraph includes numerous legal
      2s    conclusions that do not require an admission or denial and RAM CAR lacks sufficient

                                                           -23-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 24 of 62 Page ID #:1621


        1   information or belief to admit or deny all factual allegations as to the other named
        2   Defendants and/or parties described in this paragraph and on that basis cannot admit or
        3   deny each of allegations of this paragraph as relates to them.
        4          138.          Answering Paragraph 138 of the COMPLAINT, RAM CAR admits
        5   that at least some of the substances discharged at the Site are "hazardous substances"
        6   as defined by CERCLA. As to factual allegations that specifically relate to RAM CAR,
        7   RAM CAR denies it is liable for the presence of any "hazardous substances" as alleged
        8   in this paragraph, based upon the application of the recycling exemption 42 U.S.C. §
        9   9627 and/or the "useful product" exemption, and therefore denies it caused "hazardous
      1o    substances" as defined by CERCLA, 42 U.S.C. § 960 I ( 14) to be delivered to the Site.
      11           139.          Answering Paragraph 139 of the COMPLAINT, RAM CAR admits
      12    that there has been releases and/or threatened releases at the Site as defined by
      13    CERCLA. As to factual allegations that specifically relate to RAMCAR, RAMCAR
      14    denies it is liable for the presence of any releases and/or threatened releases at the Site
      15    as alleged in this paragraph, and on that basis denies each and every allegation of this
      16    paragraph as to those allegations.
      17           140.          Answering Paragraph 140, this paragraph includes numerous legal
      18    and technical conclusions that do not require an admission or denial, and RAMCAR
      19    lacks sufficient information or belief to admit or deny all other factual allegations of
      2o    this paragraph and on that basis denies each and every allegation of this paragraph.
      21           141.          Answering Paragraph 140, this paragraph includes numerous legal
      22    and technical conclusions that do not require an admission or denial, and RAMCAR
      23    lacks sufficient information or belief to admit or deny certain factual allegations of this
      24    paragraph and on that basis denies those factual allegations of this paragraph.
      25    However, RAMCAR specifically denies that PLAINTIFFS have incurred response
      26    costs not inconsistent with the National Contingency Plan, 40 C.F.R. Part 300
      27    ("NCP"), and denies that this is the proper standard for determining compliance with
      28    the requirements of the NCP.


                                                           -24-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 25 of 62 Page ID #:1622


       1          142.           Answering Paragraph 142, RAMCAR specifically denies that
       2   PLAINTIFFS are entitled to joint and several liability as defined in CERCLA § I 07(a)
       3   because PLAINTIFFS are responsible parties and "persons" as defined by CERCLA
       4   because they were a generator, arranger and/or operator at the Site and/or because of
       5   their actions or inactions taken in overseeing Site activities and/or improperly
       6   implementing remedial actions at the Site. Furthermore, to the extent that RAM CAR
       7   is found liable for any of the damages alleged in the COMPLAINT, RAM CAR alleges
       8   that such liability is distinct, separate and divisible from the liability of other parties,
       9   including PLAINTIFFS. Therefore, RAMCAR denies PLAINTIFFS are entitled to
      10   joint and several liability.
      11          143.           Answering Paragraph 143, this paragraph includes numerous legal
      12   and technical conclusions that do not require an admission or denial, and RAMCAR
      13   lacks sufficient information or belief to admit or deny all other factual allegations of
      14   this paragraph and on that basis denies each and every allegation of this paragraph.
      15                               SECOND CLAIM FOR RELIEF
      16    (Claim for Declaratory Relief Pursuant to Section 113(g)(2) of CERCLA, 42
      17                        U.S.C. § 96I3(g)(2)) Against All Defendants)
      18          144. Answering Paragraph 144 of the COMPLAINT, RAMCAR admits the
      19    allegations contained in Paragraph 144 to the extent they were admitted in previous
      2o    paragraphs that are incorporated by reference in this paragraph, and deny all other
      21    allegations.
      22          145. Answering Paragraph               145, RAMCAR specifically denies that
      23    PLAINTIFFS are entitled to joint and several liability as defined in CERCLA § l l 3(g)
      24    because PLAINTIFFS are responsible parties and "persons" as defined by CERCLA
      25    because they were a generator, arranger and/or operator at the Site and/or because of
      26    their actions or inactions taken in overseeing Site activities and/or improperly
      27    implementing remedial actions at the Site. Furthermore, to the extent that RAM CAR
      28    is found liable for any of the damages alleged in the COMPLAINT, RAMCAR

                                                           -25-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 26 of 62 Page ID #:1623


       1    alleges that such liability is distinct, separate and divisible from the liability of other
       2    parties, including PLAINTIFFS. Therefore, RAMCAR denies PLAINTIFFS are
       3    entitled to joint and several liability.         As to the remaining factual allegations,
       4    RAM CAR alleges this paragraph includes numerous legal and technical conclusions
       5   that do not require an admission or denial, and RAMCAR lacks sufficient information
       6    or belief to admit or deny certain factual allegations of this paragraph and on that basis
       7    denies those remaining factual allegations of this paragraph.
       8                                THIRD CLAIM FOR RELIEF
       9     (Claim for Recovery of Costs Pursuant to the HSAA, California Health and
      10                   Safety Code section 25360) Against All Defendants)
      11          146.          Answering Paragraph 146 of the COMPLAINT, RAM CAR admits
      12   the allegations contained in Paragraph 146 to the extent they were admitted in
      13   previous paragraphs that are incorporated by reference in this paragraph, and deny all
      14   other allegations.
      15          147.          Answering Paragraph 14 7, this paragraph includes numerous legal
      16   and technical conclusions that do not require an admission or denial, and RAMCAR
      17   lacks sufficient information or belief to admit or deny all other factual allegations of
      18   this paragraph and on that basis denies each and every allegation of this paragraph.
      19          148.          Answering Paragraph 148 of the COMPLAINT, RAMCAR admits
      20   that at least some of the substances discharged at the Site are "hazardous substances"
      21   as defined by the Health and Safety Code. As to factual allegations that specifically
      22   relate to RAMCAR, RAM CAR denies it is liable for the presence of any "hazardous
      23   substances" as alleged in this paragraph, and on that basis denies each and every
      24   allegation of this paragraph as to those allegations.
      25          149.          Answering Paragraph 149 of the COMPLAINT, RAMCARadmits
      26   that there has been release(s) and/or threatened release(s) at the Site as defined by the
      27   health and safety code. As to factual allegations that specifically relate to RAMCAR,
      28   RAM CAR denies it is liable for the presence of any releases and/or threatened releases

                                                          -26-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 27 of 62 Page ID #:1624


       1   at the Site as alleged in this paragraph, and on that basis denies each and every
       2   allegation of this paragraph as to those allegations.
       3          150.          Answering Paragraph 150, this paragraph includes numerous legal
       4   and technical conclusions that do not require an admission or denial, and RAMCAR
       5   lacks sufficient information or belief to admit or deny all other factual allegations of
       6   this paragraph and on that basis denies each and every allegation of this paragraph.
       7         151.           Answering Paragraph 151, this paragraph includes numerous legal
       s conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       9   information or belief to admit or deny all factual allegations as to the other named
      1o   Defendants described in this paragraph and on that basis cannot admit or deny each of
      11   allegations of this paragraph as relates to them.               As to factual allegations that
      12   specifically relate to RAMCAR, RAMCAR denies it is liable as alleged in this
      13   paragraph, and on that basis denies each and every allegation of this paragraph as to
      14   those allegations.
      15         152.           Answering Paragraph 152, this paragraph includes numerous legal
      16   and technical conclusions that do not require an admission or denial, and RAMCAR
      17   lacks sufficient information or belief to admit or deny all other factual allegations of
      18   this paragraph and on that basis denies each and every allegation of this paragraph.
      19         153.           Answering Paragraph 153, this paragraph includes numerous legal
      20   and technical conclusions that do not require an admission or denial, and RAMCAR
      21   lacks sufficient information or belief to admit or deny all other factual allegations of
      22   this paragraph and on that basis denies each and every allegation of this paragraph.
      23                              FOURTH CLAIM FOR RELIEF
      24      (Claim for Abatement of Release or Threatened Release Pursuant to the
      25       HSAA, California Health and Safety Code section 25358.3) Against All
      26                                            Defendants)
      27         154.           Answering Paragraph 154 of the COMPLAINT, RAMCAR admits
      2s   the allegations contained in Paragraph 154 to the extent they were admitted in

                                                          -27-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 28 of 62 Page ID #:1625


       1   previous paragraphs that are incorporated by reference in this paragraph, and deny all
       2   other allegations.
       3         155.           Answering Paragraph 155, this paragraph includes a recitation of
       4   numerous legal conclusions that do not require an admission or denial, and on that
       5   basis denies each and every allegation of this paragraph.
       6         156.           Answering Paragraph 156, this paragraph includes a recitation of
       7   numerous legal conclusions that do not require an admission or denial, and on that
       8   basis denies each and every allegation of this paragraph.
       9         157.           Answering Paragraph 157, this paragraph includes a recitation of
      10   numerous legal conclusions that do not require an admission or denial, and on that
      11   basis denies each and every allegation of this paragraph.
      12         158.           Answering Paragraph 158, this paragraph includes numerous legal
      13   and technical conclusions that do not require an admission or denial and RAMCAR
      14   lacks sufficient information or belief to admit or deny all other factual allegations of
      15   this paragraph and on that basis denies each and every allegation of this paragraph.
      16         159.           Answering Paragraph 159, this paragraph includes numerous legal
      17   and technical conclusions that do not require an admission or denial and RAMCAR
      18   lacks sufficient information or belief to admit or deny all other factual allegations of
      19   this paragraph and on that basis denies each and every allegation of this paragraph.
      20         160.           Answering Paragraph 160, this paragraph includes numerous legal
      21   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      22   information or belief to admit or deny all factual allegations as to the other named
      23   Defendants described in this paragraph and on that basis cannot admit or deny each of
      24   allegations of this paragraph as relates to them. As to factual allegations that
      25   specifically relate to RAMCAR, RAMCAR denies it is liable as alleged in this
      26   paragraph, and on that basis denies each and every allegation of this paragraph as to
      27   those allegations.
      28         161.           Answering Paragraph 161, this paragraph includes numerous legal

                                                         -28-
                         Ramcar's Answer and Affimiative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 29 of 62 Page ID #:1626


        1   and technical conclusions that do not require an admission or denial and RAMCAR
        2   lacks sufficient information or belief to admit or deny all other factual allegations of
        3   this paragraph and on that basis denies each and every allegation of this paragraph.
        4                               FIFTH CLAIM FOR RELIEF
        s    (Claim for Abatement of a Public Nuisance, California Civil Code sections
        6    3479, 3480 and 3491, California Health and Safety Code sections 58009 and
        7                    58010) Against Defendant NL Industries Only)
        8         162.           Answering Paragraph 162 of the COMPLAINT, RAM CAR admits
        9   the allegations contained in Paragraph 162 to the extent they were admitted in
      1o    previous paragraphs that are incorporated by reference in this paragraph, and deny all
      11    other allegations.
      12          163.           Answering Paragraph 163, this paragraph includes a recitation of
      13    numerous legal conclusions that do not require an admission or denial, and on that
      14    basis denies each and every allegation of this paragraph.
      15          164.           Answering Paragraph 164, this paragraph includes a recitation of
      16    numerous legal conclusions that do not require an admission or denial, and on that
      17    basis denies each and every allegation of this paragraph.
      18          165.           Answering Paragraph 165, this paragraph includes numerous legal
      19    and technical conclusions that do not require an admission or denial and RAMCAR
      2o    lacks sufficient information or belief to admit or deny all other factual allegations of
      21    this paragraph and on that basis denies each and every allegation of this paragraph.
      22          166.           Answering Paragraph 166, this paragraph includes numerous legal
      23    and technical conclusions that do not require an admission or denial and RAMCAR
      24    lacks sufficient information or belief to admit or deny all other factual allegations of
      2s    this paragraph and on that basis denies each and every allegation of this paragraph.
      26          167.           Answering Paragraph 167, this paragraph includes numerous legal
      27    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      28    information or belief to admit or deny all factual allegations as to the other named

                                                          -29-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 30 of 62 Page ID #:1627


       1   Defendants and/or pmiies described in this paragraph and on that basis cannot admit
       2   or deny each of allegations of this paragraph as relates to them.
       3         168.          Answering Paragraph 168, this paragraph includes numerous legal
       4   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       5   information or belief to admit or deny all factual allegations as to the other named
       6   Defendants and/or parties described in this paragraph and on that basis cannot admit
       7   or deny each of allegations of this paragraph as relates to them.
       8         169.          Answering Paragraph 169, this paragraph includes numerous legal
       9   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      1o   information or belief to admit or deny all factual allegations as to the other named
      11   Defendants and/or parties described in this paragraph and on that basis cannot admit
      12   or deny each of allegations of this paragraph as relates to them.
      13         170.          Answering Paragraph 170, this paragraph includes numerous legal
      14   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      1s   information or belief to admit or deny all factual allegations as to the other named
      16   Defendants and/or parties described in this paragraph and on that basis cannot admit
      17   or deny each of allegations of this paragraph as relates to them.
      18         171.          Answering Paragraph 171, this paragraph includes numerous legal
      19   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      2o   information or belief to admit or deny all factual allegations as to the other named
      21   Defendants and/or parties described in this paragraph and on that basis cannot admit
      22   or deny each of allegations of this paragraph as relates to them.
      23         172.          Answering Paragraph 172, this paragraph includes numerous legal
      24   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      25   information or belief to admit or deny all factual allegations as to the other named
      26   Defendants and/or parties described in this paragraph and on that basis cannot admit
      27   or deny each of allegations of this paragraph as relates to them.
      28         173.          Answering Paragraph 173, this paragraph includes numerous legal

                                                         -30-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 31 of 62 Page ID #:1628


        1   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        2   information or belief to admit or deny all factual allegations as to the other named
        3   Defendants and/or parties described in this paragraph and on that basis cannot admit
        4   or deny each of allegations of this paragraph as relates to them.
        5         174.          Answering Paragraph 174, this paragraph includes numerous legal
        6   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
        7   information or belief to admit or deny all factual allegations as to the other named
        s   Defendants and/or parties described in this paragraph and on that basis cannot admit
        9   or deny each of allegations of this paragraph as relates to them.
      10          175.          Answering Paragraph 175, this paragraph includes numerous legal
      11    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      12    information or belief to admit or deny all factual allegations as to the other named
      13    Defendants and/or parties described in this paragraph and on that basis cannot admit
      14    or deny each of allegations of this paragraph as relates to them.
      15          176.          Answering Paragraph 176, this paragraph includes numerous legal
      16    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      17    information or belief to admit or deny all factual allegations as to the other named
      18    Defendants and/or parties described in this paragraph and on that basis cannot admit
      19    or deny each of allegations of this paragraph as relates to them.
      20          177.          Answering Paragraph 177, this paragraph includes numerous legal
      21    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      22    information or belief to admit or deny all factual allegations as to the other named
      23    Defendants and/or parties described in this paragraph and on that basis cannot admit
      24    or deny each of allegations of this paragraph as relates to them.
      25          178.          Answering Paragraph 178, this paragraph includes numerous legal
      26    conclusions that do not require an admission or denial and RAM CAR lacks sufficient
      27    information or belief to admit or deny all factual allegations as to the other named
      2s    Defendants and/or parties described in this paragraph and on that basis cannot admit

                                                         -31-
                          Ramcar's Answer and Affimmtive Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 32 of 62 Page ID #:1629


       1   or deny each of allegations of this paragraph as relates to them.
       2          179.          Answering Paragraph 179, this paragraph includes numerous legal
       3   conclusions that do not require an admission or denial and RAM CAR lacks sufficient
       4   information or belief to admit or deny all factual allegations as to the other named
       5   Defendants and/or parties described in this paragraph and on that basis cannot admit
       6   or deny each of allegations of this paragraph as relates to them.
       7                                    PRAYER FOR RELIEF
       8          I.     RAM CAR specifically denies that PLAINTIFFS are entitled to joint and
       9   several liability as defined in CERCLA § 107(a) because PLAINTIFFS are responsible
      1o   parties and "persons" as defined by CERCLA because they were a generator, arranger
      11   and/or operator at the Site and/or because of their actions or inactions taken in
      12   overseeing Site activities and/or improperly implementing remedial actions at the Site.
      13   Furthermore, to the extent that RAMCAR is found liable for any of the damages
      14   alleged in the COMPLAINT, RAMCAR alleges that such liability is distinct, separate
      15   and divisible from the liability of other parties, including PLAINTIFFS. Therefore,
      16   RAMCAR denies PLAINTIFFS are entitled to joint and several liability and/or any
      17   other relief alleged by PLAINTIFFS in this paragraph.
      18         2.      RAMCAR denies that PLAINTIFFS are entitled to interest as alleged in
      19   this paragraph.
      20         3.      RAM CAR denies that PLAINTIFFS are entitled to declaratory relief that
      21   that PLAINTIFFS are entitled to joint and several liability as defined in CERCLA
      22   § I l 3(g) because PLAINTIFFS are responsible parties and "persons" as defined by
      23   CERCLA because they were a generator, arranger and/or operator at the Site and/or
      24   because of their actions or inactions taken in overseeing Site activities and/or
      2s   improperly implementing remedial actions at the Site. Furthermore, to the extent that
      26   RAMCAR is found liable for any of the damages alleged in the COMPLAINT,
      27   RAM CAR alleges that such liability is distinct, separate and divisible from the liability
      2s   of other parties, including PLAINTIFFS. Therefore, RAM CAR denies PLAINTIFFS

                                                          -32-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 33 of 62 Page ID #:1630


       1   are entitled to joint and several liability and/or any other relief alleged by
       2   PLAINTIFFS in this paragraph.
       3         4.     RAM CAR denies that RAM CAR is liable for any damages alleged under
       4   any of PLAINTIFFS' causes of action and as alleged in this paragraph.
       5         5.     RAMCAR denies that PLAINTIFFS are entitled to a preliminary or
       6   permanent injunction as against RAMCAR as alleged in this paragraph.
       7         6.     RAMCAR denies the allegations as they do not relate to RAMCAR.
       8         7.     RAM CAR denies that PLAINTIFFS are entitled to costs of suit.
       9         8.     RAM CAR denies that PLAINTIFFS are entitled to any other and further
      1o   relief from the Court.
      11   WHEREFORE, RAMCAR prays in the alternative for judgment as follows:
      12         1.     For judgment in its favor and for dismissal with prejudice of all claims
      13   alleged in the COMPLAINT against it;
      14         2.     For attorney's fees and costs as the law allows, and as specifically
      15   provided for under the CERCLA Section 127 Recycling Exemption;
      16         3.     For costs of suit incurred herein; and
      17         4.     For such other and further relief as the court may deem just and
      18   proper.
      19                             FIRST AFFIRMATIVE DEFENSE
      20                                     (Statute of Limitations)
      21         PLAINTIFFS themselves allege in the COMPLAINT that they had actual or
      22   constructive knowledge of the Exide releases at issue, and for which PLAINTIFFS
      23   seek recovery, at least by October of 1990, or more than thirty (30) years ago.
      24   PLAINTIFFS also allege they were provided additional facts relating to Exide's
      25   releases in 2002, almost twenty (20) years ago. PLAINTIFFS further allege they
      26   directed emergency response actions by Exide that were conducted from August 21,
      27   2013 through December 8, 2014. Therefore PLAINTIFFS' CERCLA and HSAA
      28   claims are barred by the applicable statute of limitations, and each cause of action

                                                          -33-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 34 of 62 Page ID #:1631


        1   thereof, are barred by the applicable Statutes of Limitations as set forth in the
        2   California Code of Civil Procedure, commencing with Section 335 and continuing
        3   through Section 340, and specifically including, but not limited to, CERCLA. 42
        4   U.S.C. § 9601 et seq., and§§ 9613(g)(2)(A) and (B), in that the COMPLAINT was
        5   not filed within five (5) years of PLAINTIFFS' actual or constructive knowledge of
        6   the asserted causes of action and/or that the COMPLAINT was not filed within six (6)
        7   years of first incurring PLAINTIFFS' alleged costs.
        s                           SECOND AFFIRMATIVE DEFENSE
        9                          (Recycling/Useful Product Exemptions)
      10           RAMCAR alleges that the materials and substances provided to the Site by
      11    RAMCAR fall within: (!) the Superfund Recycling Equity Act recycling exemption
      12    passed by Congress to specifically encourage reuse of the battery materials generated
      13    by RAMCAR and delivered to the Site (42 U.S.C. § 9627); and/or (2) the "useful
      14    product" exemption as recognized under CERCLA. Therefore, materials generated by
      15    RAMCAR that were delivered to the Site did not contain "hazardous substances" as
      16    defined by CERCLA, and RAMCAR has no liability for the actions alleged. In the
      17    alternative, any liability allocated to RAM CAR should be equitably decreased by the
      1s volume of materials generated by RAMCAR and delivered to the Site that fall within
      19    either of these exemptions, compared to any materials that do not fall within one or
      2o    more of these exemptions.
      21                             THIRD AFFIRMATIVE DEFENSE
      22                     (Contribution and Allocations of Responsibility)
      23          Even ifRAMCAR is adjudged technically liable under CERCLA, or is in any
      24    manner legally responsible for the injuries or damages, if any, allegedly sustained by
      25    PLAINTIFFS herein, which supposition is not admitted but merely stated for the
      26    purpose of this affirmative defense, then any injuries or damages found to have been
      27    incurred or suffered by PLAINTIFFS were proximately caused or contributed to by
      2s    other persons or entities, whether or not parties to this action. It is necessary that the

                                                           -34-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 35 of 62 Page ID #:1632


       1   proportionate degree of negligence, fault or wrongdoing of each of said persons or
       2   entities, whether or not paiiies to this action, be determined and prorated and any
       3   judgment that might be rendered against RAM CAR be reduced accordingly, not only
       4   by the degree of comparative negligence found to exist as to PLAINTIFFS, but also as
       5   to the degree of negligence, fault or wrongdoing found to exist as to said other persons
       6   and entities.
       7                            FOURTH AFFIRMATIVE DEFENSE
       8                                            (Cause in Fact)
       9          PLAINTIFFS have not alleged and cannot prove any facts showing that the
      10   conduct of RAM CAR caused injury to PLAINTIFFS.
      11                              FIFTH AFFIRMATIVE DEFENSE
      12                                         (Proximate Cause)
      13          PLAINTIFFS have not alleged and cannot prove that the conduct of RAM CAR
      14   was the proximate cause of injury to PLAINTIFFS.
      15                             SIXTH AFFIRMATIVE DEFENSE
      16                   (Compliance with all Statutes, Regulations and Laws)
      17         All activities of RAMCAR alleged in the COMPLAINT conformed to all
      18   statutes, governmental rules, regulations, or standards, including but not limited to
      19   PLAINTIFFS' own standards, based on the state of knowledge existing at the times
      2o   relevant to the COMPLAINT. RAM CAR is absolved from any liability in this action
      21   by reason of its full compliance with all statutes, regulations or other laws in effect at
      22   the time of the conduct that allegedly gave rise to PLAINTIFFS' alleged injuries.
      23                           SEVENTH AFFIRMATIVE DEFENSE
      24                                        (Unjust Enrichment)
      25         RAMCAR alleges that each and every claim asserted by PLAINTIFFS against
      26   RAMCAR is barred in whole or part because recovery of the award of any monetary
      27   relief (including any award of attorneys' fees) would result in unjust enrichment to
      28   PLAINTIFFS.


                                                           -35-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 36 of 62 Page ID #:1633


       1                          EIGHTH AFFIRMATIVE DEFENSE
       2                                             (Estoppel)
       3         PLAINTIFFS by virtue of their acts or omissions are estopped from asserting
       4   the causes of action in the COMPLAINT because PLAINTIFFS' own actions have
       5   caused the damages alleged. As a consequence, PLAINTIFFS are responsible for the
       6   creation of the condition of which they complain, and are estopped from asserting the
       7   claims in the COMPLAINT.
       8                           l\INTH AFFIRMATIVE DEFENSE
       9                                              (Laches)
      10         RAMCAR alleges that the acts that are at issue in this litigation have been
      11   continuously ongoing for over many years as alleged by PLAINTIFFS themselves.
      12   PLAINTIFFS allege in the COMPLAINT that they had actual or constructive
      13   knowledge of the Exide releases at issue, and for which PLAINTIFFS seek recovery,
      14   at least by October of 1990, or more than thirty (30) years ago. PLAINTIFFS also
      15   allege they were provided additional facts relating to Exide's releases in 2002, almost
      16   twenty (20) years ago. Yet PLAINTIFFS did not provide notice to RAMCAR of these
      17   claims at those times, which directly caused and/or allowed RAMCAR to send the
      18   materials at issue to the Exide Site for recycling. PLAINTIFFS further allege they
      19   directed emergency response actions by Exide that were conducted from August 21,
      20   2013 through December 8, 2014. Therefore, the acts or omissions complained ofby
      21   PLAINTIFFS should and could have been discovered long before the COMPLAINT
      22   was filed. Furthermore, PLAINTIFFS knew or should have known that the Site was
      23   used for improper disposal of the wastes as alleged in the COMPLAINT, yet failed to
      24   affirmatively take action to terminate the improper disposals, or provide notice to
      25   RAMCAR of PLAINTIFFS' claims and/or to litigate PLAINTIFFS' claims.
      26   PLAINTIFFS' undue delay in discovering and seeking remedy for these alleged harms
      27   has resulted in prejudice to Ramcar's ability to litigate this matter, including but not
      28   limited to: (1) the loss of witnesses and loss of memory from witnesses still available;

                                                         -36-
                         Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 37 of 62 Page ID #:1634


       1   (2) loss of documentary evidence; (3) loss of parties whom which PLAINTIFFS
       2   themselves allege in the COMPLAINT were responsible for the claims asserted; and,
       3   (4) an inability to prosecute Exide, the primary paiiy responsible for all alleged
       4   releases. As a consequence, PLAINTIFFS should be baJTed by the doctrine oflaches
       5   from asserting all claims alleged in the COMPLAINT.
       6                               TENTH AFFIRMATIVE DEFENSE
       7                                                (Mitigation)
       8          RAMCAR alleges that PLAINTIFFS have failed to timely mitigate their
       9   damages.
      10                            ELEVENTH AFFIRMATIVE DEFENSE
      11                                             (Divisible Harm)
      12          RAMCAR denies liability for any and all damages alleged in the COMPLAINT.
      13   To the extent that RAMCAR is found liable for any of the damages alleged in the
      14   COMPLAINT, RAMCAR alleges that such liability is distinct, separate and divisible
      15   from the liability of other parties. Therefore, PLAINTIFFS should not recover from
      16   RAMCAR more than RAMCAR's fair, equitable and proportionate share of the
      17   damages, if any, sought by PLAINTIFFS.
      18                            TWELFTH AFFIRMATIVE DEFENSE
      19                                                (Proration)
      20          RAM CAR denies liability for any and all damages alleged in the COMPLAINT.
      21   To the extent that RAM CAR is found liable for any of the damages alleged in the
      22   COMPLAINT, RAMCAR alleges that it is entitled to an appropriate proration of
      23   damages because of the negligence and fault of other parties named and/or not named
      24   in this action.
      25                         THIRTEENTH AFFIRMATIVE DEFENSE
      26                                      (Failure to State a Claim)
      27          The COMPLAINT and each and every claim asserted therein fails to allege facts
      28   sufficient to state a claim against RAMCAR.

                                                             -37-
                             Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 38 of 62 Page ID #:1635


       1                       FOURTEENTH AFFIRi\'lATIVE DEFENSE
       2                           (Failure to Join Indispensable Parties)
       3          RAM CAR alleges that PLAINTIFFS have failed to join as paiiies in the action
       4   those (i) that are subject to service of process, (ii) thejoinder of which will not deprive
       s the court of jurisdiction over the subject matter of the action, and (iii) because of which
       6   absence complete relief cannot be accorded among those that are already parties and/or
       7   who claim an interest relating to the subject of the action, and are so situated that the
       8   disposition of the action in the party's absence may as a practical matter impair or
       9   impede the party's ability to protect that interest or leave RAMCAR subject to a
      1o   substantial risk of incurring double, multiple, or otherwise inconsistent obligations by
      11   reason of the party's claimed interest.
      12                        FIFTEENTH AFFIRMATIVE DEFENSE
      13                                              (Consent)
      14          RAMCAR alleges that the COMPLAINT, and each cause of action thereof, is
      15   barred because PLAINTIFFS and/or the Site's landowner consented to the acts and
      16   omissions of RAM CAR, if any, and voluntarily invited and assumed said acts.
      17                        SIXTEENTH AFFIRMATIVE DEFENSE
      18                                        (Justified Conduct)
      19          The conduct ofRAMCAR in regard to the matters alleged in the COMPLAINT
      20   was justified, and therefore, PLAINTIFFS are barred from any recovery against
      21   RAMCAR based on said conduct.
      22                     SEVENTEENTH AFFIRMATIVE DEFENSE
      23                                          (Primary Fault)
      24          PLAINTIFFS' recovery must be barred or reduced on the grounds that the
      2s   negligence, fault or wrongdoing of other persons or entities, whether or not parties to
      26   this action, was active and primary, and the negligence, fault or wrongdoing, if any of
      27   RAMCAR was merely passive, derivative and secondary.
      28                      EIGHTEENTH AFFIRMATIVE DEFENSE

                                                          -38-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 39 of 62 Page ID #:1636


        1                              (Res Judicata/Collateral Estoppel)
        2         The COMPLAINT, and each cause of action thereof, is barred by the doctrines
        3   of res judicata and/or collateral estoppel.
        4                       NINETEENTH AFFIRMATIVE DEFENSE
        5                                       (Assumption of Risk)
        6         RAMCAR alleges that PLAINTIFFS and/or the sites landowner had full and
        7   actual knowledge of the risks associated with the events alleged in the COMPLAINT
        s and voluntarily assumed said risks despite such knowledge.
        9                       TWENTIETH AFFIRMATIVE DEFENSE
      10                                             (No Agency)
      11          At no time material hereto did RAM CAR control or manage any of the other
      12    persons or entities who may have committed any wrongful act or acts constituting or
      13    underlying any purported cause of action of the COMPLAINT; none of such other
      14    persons or entities were acting for or on behalf ofRAMCAR; and RAMCAR did not
      15    induce, ratify, or acquiesce in any wrongful act or acts constituting or underlying any
      16    purported cause of action.
      17                      TWENTY-FIRST AFFIRMATIVE DEFENSE
      18                                        (Superseding Cause)
      19          If PLAINTIFFS sustained any injury, loss or damage as alleged in the
      2o    COMPLAINT, that injury, loss or damage was proximately caused or contributed to by
      21    the wrongful and negligent acts and conduct of persons or entities other than
      22    RAMCAR, and such wrongful or negligent acts or conduct were an intervening or
      23    superseding cause of the injury, loss or damage, if any, of which PLAINTIFFS
      24    complain.
      25                    TWENTY-SECOND AFFIRMATIVE DEFENSE
      26                                                 (Offset)
      27          RAMCAR denies liability for any and all damages alleged in the COMPLAINT.
      2s    To the extent that RAM CAR is found liable for any of the damages alleged in the


                                                           -39-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 40 of 62 Page ID #:1637


       1   COMPLAINT, RAM CAR alleges that they are entitled to an appropriate proration of
       2   damages because of the negligence and other fault of the parties to this action.
       3   Proration and offsets include, but are not limited to: (I) tax funds paid directly by
       4   RAM CAR and/or other Defendants pursuant to the Lead-Acid Battery Recycling Act
       5   of2016 (Act) which established the Lead-Acid Battery Cleanup Fund ("LABRlC") to
       6   finance the investigation and cleanup of the Site; and, (2) all funds provided to
       7   PLAINTIFFS pursuant to legislation passed by the State of California, in which
       8   RAMCAR is a taxpayer, for investigation and/or remediation of this Site.
       9                    TWENTY-THIRD AFFIRMATIVE DEFENSE
      10                            (Acts or Omissions of Third Parties)
      11         RAM CAR alleges that the actual or threatened releases ofhazardous substances
      12   alleged in the COMPLAINT were caused solely by the acts or omissions of
      13   PLAINTIFFS, Defendants and/or other third parties, none of which were employees or
      14   agents ofRAMCAR, and whose acts or omissions did not occur in connection with a
      15   contractual relationship, or any other relationship, direct or indirect, with RAM CAR,
      16   and that at no time did RAMCAR exercise control over the persons or entities
      17   responsible for the actual or threatened releases of hazardous waste or other
      18   substances, and that at all times RAMCAR exercised due care in light of all relevant
      19   facts and circumstances and took precautions against the foreseeable acts or omissions
      2o   of all third parties and the consequences that could foreseeably result therefrom.
      21                   TWENTY-FOURTH AFFIRMATIVE DEFENSE
      22                                   (Reservations of Defenses)
      23         RAM CAR alleges that the COMPLAINT, and each cause of action thereof, is
      24   stated in conclusionary terms, and therefore RAMCAR cannot fully anticipate all
      25   affirmative defenses that may be applicable to this action. Accordingly, RAMCAR
      26   hereby reserve its right to add additional affirmative defenses, if and to the extent such
      27   affirmative defenses are applicable to this action.
      28                     TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                                          -40-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 41 of 62 Page ID #:1638


        1                                          (Contribution)
        2          RAM CAR is informed and believe, and on that basis allege that it is entitled to
        3   contribution from PLAINTIFFS, other Defendants and/or Third parties in this action,
        4   pursuant to common law.
        5                    TWENTY-SIXTH AFFIRMATIVE DEFENSE
        6                      (Reliance upon Other Defendants' Defenses)
        7          RAMCAR intend to rely upon and hereby incorporate by reference and assert
        8   any defense asserted by the other named Defendants or any other presently unnamed
        9   Parties.
      10                   TWENTY-SEVENTH AFFIRMATIVE DEFENSE
      11                           (Compliance with Industry Standards)
      12           Any acts and conduct of RAM CAR, as alleged in the COMPLAINT, conformed
      13    to and were pursuant to statutes, government regulations and industry standards, and
      14    were based upon the state of knowledge existing at all material times alleged in the
      15    COMPLAINT.
      16                    TWENTY- EIGHTH AFFIRMATIVE DEFENSE
      17                                   (De Minimus Contributor)
      18           RAM CAR alleges the alleged injuries and damages, if any, suffered as a result
      19    of conduct legally attributable to it, if any, is de minimis and/or de micromis under
      2o    CERCLA and the policies of the United State Environmental Protection Agency.
      21    Therefore, any liability imposed, or any injunction awarded, would pose a
      22    disproportionate hardship on RAMCAR, in comparison to the injury and or damages
      23    allegedly suffered by PLAINTIFFS.
      24                    TWENTY- NINTH AFFIRMATIVE DEFENSE
      25                                         (Unclean Hands)
      26           PLAINTIFFS by virtue of their acts or omissions caused all or part of the
      27    releases and/or threatened releases of hazardous substances that exist at the Site
      28    because:   (I) PLAINTIFFS are responsible parties and "persons" as defined by


                                                          -41-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 42 of 62 Page ID #:1639


       1   CERCLA because they were a generator, an-anger and/or operator at the Site; and/or
       2   (2) because PLAINTIFFS' actions or inactions taken in overseeing Site activities,
       3   and/or implementing remedial actions at the Site, allowed, or directly caused, the
       4   contamination alleged to migrate and spread, impact many more properties than would
       5   have otherwise been impacted, and exacerbated and increased the costs of response.
       6   As a consequence, PLAINTIFFS are responsible for the creation of the condition of
       7   which they complain, and lack the clean hands necessary to assert the claims in the
       s COMPLAINT.
       9                         THIRTIETH AFFIRMATIVE DEFENSE
      10                                 (Failure to Comply with NCP)
      11         RAM CAR alleges that PLAINTIFFS failed to comply with the requirements of
      12   the National Contingency Plan ("NCP"), 40 C.F.R. Part 300 and as referenced in
      13   HSAA, Cal. H & S Code§ 25356.1.S(a)(l) when incun-ing costs of investigation
      14   and/or remediation of the Site.
      15                       THIRTY-FIRST AFFIRMATIVE DEFENSE
      16                                                (Waiver)
      17         RAMCAR alleges that PLAINTIFFS, their principals and/or his agents have
      18   waived any rights of PLAINTIFFS in the claims asserted against RAMCAR.
      19                     THIRTY-SECOND AFFIRMATIVE DEFENSE
      20                                            (Act of Third Party)
      21         Any disposal, release or threatened release of Hazardous Substances, and any
      22   damages resulting there from, were caused solely or in material part by an act or
      23   omission of other Third parties for which RAM CAR is not liable and/or did not have
      24   control over.
      25                      THIRTY-THIRD AFFIRMATIVE DEFENSE
      26                             (Failure to Investigate Actual Cause)
      27         PLAINTIFFS have failed to timely and property investigate the cause of the
      28   alleged harm, and have not attempted to identify or prosecute the actual responsible

                                                           -42-
                           Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 43 of 62 Page ID #:1640


        1   party or parties.
        2                       THIRTY-FOURTH AFFIRMATIVE DEFENSE
        3                              (Failure to Follow Own Protocols)
       4           PLAINTIFFS have failed to follow its own protocols and has not performed all
        5   necessary conditions precedent or satisfied jurisdictional prerequisites required prior to
        6   filing the COMPLAINT.
        7                        THIRTY-FIFTH AFFIRMATIVE DEFENSE
        8                                       (Unnecessary Costs)
        9          Some or all costs alleged in the COMPLAINT were not "necessary costs of
      10    Response" and therefore RAMCAR is not liable for those costs.
      11                         THIRTY-SIXTH AFFIRMATIVE DEFENSE
      12                    (PLAINTIFFS are Potentially Responsible Parties)
      13           PLAINTIFFS are potentially responsible parties and therefore RAMCAR cannot
      14    be held jointly and severally responsible.
      15    III
      16    III
      17    II I
      18    II I
      19    II I
      20    II I
      21    Ill
      22    Ill
      23    Ill
      24    Ill
      25    Ill
      26    Ill
      27    Ill
      28    Ill

                                                           -43-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterc1aims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 44 of 62 Page ID #:1641


       1                                       COUNTERCLAIMS
       2           RAM CAR counterclaims as follows against Plaintiffs California Depaiiment of
       3   Toxic Substances Control and the Toxic Substances Control Account.                        This
       4   Counterclaim adopts the defined terms used in Plaintiffs' Complaint unless otherwise
       s   specified.
       6                                    JURISDICTION AND VENUE
       7           I.    The Court has jurisdiction over these counterclaims under 28 U.S.C.
       8   § 1331 and 42 U.S.C. § 9613(b ). The Court has supplemental jurisdiction over state
       9   law claims under 28 U.S.C. § 1367 because the federal and state claims arise from a
      10   common nucleus of operative facts.
      11          2.     Venue is proper in this district under 28 U.S.§ 1391(b) and 42 U.S.C.
      12   § 9613(b) because the alleged releases and/or threatened releases occurred in this
      13   district.
      14                                                   PARTIES
      15          3.     RAMCAR is a California Corporation registered to do business in
      16   California.
      17          4.     The California Department of Toxic Substances Control ("DTSC") is a
      18   public agency of the State of California, organized and existing under Cal. Health and
      19   Safety Code, § 58000 et seq. DTSC is the successor to the California Department of
      2o   Health Services.
      21          5.     The Toxic Substances Control Account is an account within the State of
      22   California General Fund pursuant to Cal. Health and Safety Code,§ 25173.6.
      23                                     GENERAL ALLEGATIONS
      24          6.     DTSC's mission includes protecting California's people and environment
      2s   from the harmful effects of toxic substances by restoring contaminated resources, and
      26   enforcing hazardous waste laws, including the Hazardous Waste Control Law, Cal.
      27   Health and Safety Code ("HWCL"), § 25100 et seq. DTSC administers the HWCL,
      28


                                                          -44-
                          Rarncar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 45 of 62 Page ID #:1642


       1   which has as strict, or stricter, requirements for regulating hazardous waste than the
       2   federal Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. § 6901 et seq.
       3           7.      CERCLA imposes liability on several classes of persons, including "any
       4   person who at the time of disposal of any hazardous substance owned or operated any
       5   facility at which such hazardous substances were disposed of."                             42 U.S.C. §
       6   9607(a)(2).
       7           8.     Liability as an operator attaches when a party "manage[s], direct[s], or
       8   conduct[ s] operations specifically related to pollution, that is, operations having to do
       9   with the leakage or disposal of hazardous waste, or decisions about compliance with
      10   environmental regulations." United States v. Bes(foods. 524 U.S. 51, 66 (1998).
      11           9.     Governmental entities are not insulated from liability as "operators" under
      12   CERCLA, including when acting under their regulatory authority. United States v.
      13   Shell Oil, 294 F.3d I 045, 1053 (9th Cir. 2002); see also FMC Corp. v. United States
      14   Dep't of Commerce, 29 F.3d 833, 840 (3rd Cir. 1994) (en bane) ("[T)he government
      15   can be liable when it engages in regulatory activities extensive enough to make it an
      16   operator of a facility .... ").
      17          DTSC's failure to satisfy its mandatory permitting responsibilities
      18           10.    DTSC and its predecessor agency administered a hazardous waste
      19   permitting system for the Vernon Plant for more than 30 years, during which time no
      2o   final hazardous waste facility permit was ever issued for the Vernon Plant.
      21           11.    Upon information and belief, a former owner or operator of the alleged
      22   Vernon Plant filed a RCRA Part A application with the United States Environmental
      23   Protection Agency (EPA) on August 8, 1980.
      24           12.    Upon information and belief, DTSC's predecessor agency issued an
      25   "Interim Status Document" ("ISD") for the Vernon Plant nearly 40 years ago on
      26   December 12, 1981. Alternatively, upon information and belief, an ISD for the
      27   Vernon Plant was issued on December 18, 1981.
      28



                                                            -45-
                            Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 46 of 62 Page ID #:1643


        1            13.   Upon information and belief, a former owner or operator of the Vernon
        2   Plant subsequently eliminated a waste pile, claimed that its smelters did not require a
        3   pe1mit, and requested reclassification to generator status. Upon information and belief,
       4    EPA then rescinded the facility's Treatment and Storage Facility classification by
        5   returning the 1980 RCRA Part A permit application.
        6            14.   Upon information and belief, DTSC's predecessor agency rescinded the
        7   ISD for the Vernon Plant in 1982.
        8            15.   Upon information and belief, DTSC's predecessor agency issued another
        9   ISD for the Vernon Plant on August 19, 1983. Alternatively, upon information and
      1o    belief, a renewed ISD was issued for the Vernon Plant sometime between 1982 and
      11    January 1, 1992. Alternatively, upon information and belief, a renewed ISD was
      12    issued for the Vernon Plant sometime between January 1, 1992 and December 13,
      13    1999.
      14             16.   Upon information and belief, a former owner or operator of the Vernon
      15    Plant filed a revised RCRA Part A application for the Vernon Plant on July 5, 1985.
      16             17.   Upon information and belief, DTSC' s predecessor agency determined on
      17    September 3, 1986 that a hazardous waste facility permit was necessary for the Vernon
      18    Plant.
      19             18.   Upon information and belief, a former owner or operator of the Vernon
      20    Plant submitted a RCRA Part B application for the Vernon Plant on November 8,
      21    1988. That application, including its subsequent and incorporated revisions, is referred
      22    to here as the "Permit Application."
      23             19.   California law required DTSC to act on the November 8, 1988 hazardous
      24    waste facility permit application for the Vernon Plant on or before July 1, 1993. Cal.
      25    Health and Safety Code,§ 25200.11 (a). DTSC was required either to issue the permit,
      26    make a final denial of the application, or extend final action for one year upon a
      27    determination that the application was complete and more time was needed for
      28    evaluation. Id.


                                                            -46-
                            Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 47 of 62 Page ID #:1644


       1           20.   Upon information and belief, as of July I, 1993, DTSC had not issued a
       2   permit for the Vernon Plant, denied the Pen11it Application, or extended final action for
       3   one year. Upon information and belief, operations continued at the Vernon Plant
       4   without action on the Permit Application from 1993 through 1999.
       5           21.   Upon information and belief, DTSC made no further permitting
       6   determinations with respect to the Vernon Plant until December 13, 1999.
       7           22.   Upon information and belief, during the time the permit application was
       8   pending, DTSC closely monitored activities at the Vernon Plant and inspectors
       9   documented many violations, and was aware of releases or threatened releases of
      10   hazardous substances from the Vernon Plant.
      11           23.   Upon information and belief, DTSC approved a Class 2 Interim Status
      12   modification for the Vernon Plant on December 13, 1999 for supplemental
      13   environmental projects as a result of the settlement of an enforcement case.
      14           24.   Upon information and belief, DTSC approved a Class 2 Interim Status
      15   modification for the Vernon Plant on June 30, 2000, regarding a wastewater treatment
      16   plant and secondary containment.
      17           25.   Upon information and belief, DTSC approved a Class 1 Interim Status
      18   modification for the Vernon Plant on January 5, 2001, for change of ownership and
      19   operational control to Exide. Upon information and belief, DTSC approved a Class I
      20   Interim Status modification for the Vernon Plant on November I 6, 2001 for Exide's
      21   name change.
      22           26.   Upon information and belief, between 1988 and 2006, the owners or
      23   operators of the Vernon Plant periodically revised the Permit Application.
      24           27.   Upon information and belief, DTSC requested information on May 4,
      25   1992 and the Permit Application was revised with the requested information in June
      26   1992.
      27           28.   Upon information and belief, the Permit Application was revised in
      28   November 1993 with an updated contingency plan, more detailed operating


                                                          -47-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 48 of 62 Page ID #:1645


        1   procedures, description of containment buildings, and furnace operation information
        2   requested by DTSC.
        3         29.    Upon information and belief, the Permit Application was revised in
        4   Febrnary 1998 to reflect additional and expanded operations and equipment, a revised
        s waste analysis plan, a revised closure/post-closure plan and cost estimates, and other
        6   revisions and clarifications requested by DTSC.
        7         30.    Upon information and belief, the Permit Application was revised in
        8   November 2000 to incorporate the two approved Class 2 Interim Status modification
        9   requests in 1999 and 2000, revised permitted unit capacities, updated contingency plan,
      1o    updated closure/post-closure plan and cost estimate, and a revised process description
      11    based on the Interim Status modifications.
      12          31.    Upon information and belief, the Permit Application was revised in May
      13    2002 to respond to comments from DTSC and to reflect the addition of new
      14    equipment. Upon information and belief, certain pages in the May 2002 Permit
      15    Application revision were replaced in January 2006 to reflect the relocation of certain
      16    equipment.
      17          32.    Upon information and belief, the Permit Application was revised in April
      18    2006 to reflect additional equipment and a revised closure/post-closure cost estimate.
      19          33.    Upon information and belief, DTSC did not submit for public review a
      2o    draft permit in response to the Permit Application until July 7, 2006, nearly 18 years
      21    after the Permit Application was submitted.
      22          34.    Upon information and belief, DTSC did not release for public comment a
      23    Health Risk Assessment and, as required by the California Environmental Quality Act,
      24    an Environmental Impact Report related to the Vernon Plant until July 7, 2006, nearly
      2s    18 years after the Permit Application was submitted to DTSC.
      26          35.    Upon information and belief, following public comment on the draft
      27    permit, Health Risk Assessment and Environmental Impact Report, DTSC
      28


                                                         -48-
                          Ramcar's Answer and Affimmtive Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 49 of 62 Page ID #:1646


       1   subsequently directed Exide to revise the Permit Application again. Upon information
       2   and belief, Exide submitted a revised Permit Application on July 23, 2010.
       3         36.    Upon information and belief, DTSC subsequently directed Exide to revise
       4   its Permit Application again. Upon information and belief, Exide submitted a revised
       5   Permit Application in January 2013.
       6         3 7.   Upon information and belief, SB 712 passed in 2014 and required DTSC
       7   to act upon the Permit Application by December 31, 2015. Upon information and
       s belief, Exide withdrew the Permit Application in April 2015, more than 26 years after
       9   it was first submitted.
      10         38.    Upon information and belief, DTSC never granted or denied the Permit
      11   Application during its pendency of more than 26 years.
      12         39.    Upon information and belief, DTSC's failure to act on the Permit
      13   Application affected the nature, duration and extent of releases or threatened releases
      14   of hazardous substances at, from, or related to the Vernon Plant. Upon information
      15   and belief, DTSC's failure to act on the Permit Application therefore impacted the
      16   eventual cost of investigation and excavation activities in the area DTSC alleged to be
      17   impacted by the Vernon Plant.
      18         40.    California law mandated that any hazardous waste facility permit issued
      19   for the Vernon Plant include a requirement for "corrective action for all releases of
      20   hazardous waste or constituents from ... a hazardous waste management unit at a
      21   facility engaged in hazardous waste management, regardless of the time at which waste
      22   was released at the facility." Cal. Health and Safety Code, § 25200.IO(b). Such a
      23   corrective action provision in a hazardous waste facility permit for the Vernon Plant
      24   needed to include a requirement "that corrective action be taken beyond the facility
      25   boundary where necessary to protect human health and safety or the environment[.]"
      26   Id.
      27          41.   Upon information and belief, by failing to act on the Permit Application
      2s   for more than 26 years, DTSC thwarted the requirement in California law that would


                                                          -49-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 50 of 62 Page ID #:1647


        1   have mandated that DTSC include a corrective action requirement for the Vernon Plant
        2   as part of any pennit issued in response to the Permit Application. Upon information
        3   and belief, if DTSC had issued a lawfully constituted permit for the Vernon Plant in
       4    response to the Permit Application by July I, 1993, such a corrective action
        5   requirement would have been in place by July 1, 1993. Id., § 25200.11 (a).
        6         42.     California law also mandated that when considering a hazardous waste
        7   facility permit where corrective action could not be completed prior to the issuance of
       s the permit, DTSC needed to include in the permit "schedules of compliance for
        9   corrective action." Id., § 25200.1 O(b ).
      10          43.     Upon information and belief, the corrective action required in connection
      11    with the Vernon Plant could not have been completed between November 8, 1988 and
      12    July 1, 1993, when the Permit Application was due for DTSC action under Cal. Health
      13    and Safety Code,§ 25200.1 l(a).
      14          44.     Upon information and belief, in considering the November 8, 1988 Permit
      15    Application, which was due no later than July I, 1993, DTSC was required to include
      16    in any responsive permit for the Vernon Plant "schedules of compliance for corrective
      17    action." Id.,§ 25200.lO(b).
      18          45.     Upon information and belief, if DTSC had fulfilled its statutory
      19    permitting obligations under California hazardous waste law in the early 1990s, an
      2o    enforceable corrective action requirement for the Vernon Plant, with associated
      21    compliance schedules, would have been in place by 1993.
      22          46.     Instead, upon information and belief, no corrective action requirement
      23    was in place for the Vernon Plant throughout the 1990s. Rather than requiring the
      24    Vernon Plant's owners and operators to take corrective action during the 1990s, upon
      25    information and belief, DTSC allowed operations at the Vernon Plant to continue,
      26    including the environmental releases DTSC now alleges were associated with those
      27    operations.   Upon information and belief, the absence of a corrective action
      2s    requirement and associated compliance schedules in the 1990s contributed to the


                                                           -50-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 51 of 62 Page ID #:1648

        1   ultimate extent and severity of the environmental contamination DTSC now attributes
        2   to the Vernon Plant, contributing to higher response costs.
        3          DTSC's failure to secure financial assurance for the Vernon Plant
        4          47.   The purpose of financial assurances in the California hazardous waste
        5   laws is to assure that facility owners and operators can address adverse environmental
        6   conditions arising out of facility operations without transferring such costs to the
        7   taxpayers.
        8         48.    Exide, with its multiple bankruptcies, is an example of why DTSC's
        9   obligation to enforce the financial assurances obligations under California law are
      10    important for the public, the customers of the facilities, and the regulated community
      11    of hazardous waste facility permitted owners or operators.
      12          49.    Exide went through bankruptcy proceedings three times between 2002
      13    and 2020, with the final result that the bankruptcy judge in Exide's third bankruptcy in
      14    2020 concluded: "Exide should pay its debts, but it cannot. There is simply no
      15    available money to do so." In re: Exide Holdings, Inc., No 20-11157, ECF No. 1004-
      16    3, at I (D. Del. Bankr., Oct. 19, 2020).
      17          50.    California law mandated that when considering a hazardous waste
      18    facilities permit where corrective action could not be completed prior to the issuance of
      19    the permit, DTSC needed to include in the permit "assurance of financial responsibility
      20    for completing the corrective action." Id.,§ 25200.lO(b).
      21          51.    Upon information and belief, the corrective action required in the vicinity
      22    of the Vernon Plant could not have been completed between November 8, 1988 and
      23    July 1, 1993, when the Permit Application was due for DTSC action under Cal. Health
      24    and Safety Code,§ 25200.1 l(a).
      25          52.    Upon information and belief, in considering the November 8, 1988 Permit
      26    Application, which was due for action no later than July 1, 1993, DTSC was required
      27    to include in any permit for the Vernon Plant requirements for "assurance of financial
      28    responsibility for completing the corrective action." Id.,§ 25200.lO(b).


                                                          -51-
                          Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 52 of 62 Page ID #:1649

       1            53.   Upon information and belief, if DTSC had fulfilled its statutory
       2   permitting obligations under California hazardous waste law in the early 1990s, an
       3   enforceable corrective action requirement for Exide, with associated financial
       4   assurances, would have been in place by 1993.
       5            54.   California law also mandated that DTSC adopt standards and regulations
       6   specifying "financial assurances to be provided by the owner or operator of a
       7   hazardous waste facility that are necessary to respond adequately to damage claims
       8   arising out of the operation of that type of facility[.]" Cal. Health and Safety Code,
       9   § 25245(a)(l ). Per that mandate, DTSC promulgated 22 CCR§ 66264.101, providing
      10   that "[t]he owner or operator [of a facility seeking a permit for the transfer, treatment,
      11   storage, or disposal of hazardous waste] shall provide a financial assurance mechanism
      12   for corrective action to [DTSC] within 90 days of [DTSC's] approval of a corrective
      13   measures implementation workplan or a [DTSC]-approved equivalent. .. to allow
      14   [DTSC] access to the funds to undertake corrective measures implementation tasks if
      15   the owner or operator is unable or unwilling to undertake the required tasks." 22 CCR
      16   § 66264.lOl(b).
      17            55.   Upon information and belief, DTSC did not require the owner or operator
      18   of the Vernon Plant to provide a financial assurance mechanism for corrective action
      19   during the 1980s or 1990s.
      20            56.   Upon information and belief, DTSC did not approve or require a
      21   corrective measures implementation workplan or an equivalent during the 1980s or
      22   1990s.
      23            57.   California law mandates that the interim status of a facility "shall
      24   terminate" on July I, 1997 "unless [DTSC] certifies, on or before July I, 1997, thatthe
      25   facility is in compliance with the financial assurance requirements of Article 12
      26   (commencing with Section 25245)[.]" Cal. Health and Safety Code,§ 25205(b). The
      27   financial assurance requirements set forth in this section are "requirements of Article
      28   12."


                                                           -52-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 53 of 62 Page ID #:1650

       1           58.   Upon information and belief, DTSC did not certify during the 1980s or
        2   1990s that the Vernon Plant was in compliance with the financial assurance
        3   requirements of Article 12.
       4           59.   Upon information and belief, the interim status of the Vernon Plant
        5   terminated on July 1, 1997 following DTSC's failure to certify that Exide was in
       6    compliance with the financial assurance requirements of Article 12. Upon information
       7    and belief, DTSC allowed the Vernon Plant to operate unlawfully after July I, 1997,
       8    without interim status or other proper legal authorization.                      Alternatively, upon
       9    information and belief, DTSC allowed the Vernon Plant to operate pursuant to an
      10    interim status after July I, 1997 in violation ofDTSC obligations under California law.
      11          60.    Upon information and belief, DTSC's failure in the early 1990s to enforce
      12    statutory requirements for financial assurances from the owners or operators of the
      13    Vernon Plant regarding corrective action contributed to the unavailability of funding
      14    from Exide when remediation and removal operations were finally undertaken two
      15    decades later.
      16          DTSC's cleanup mismanagement
      17          61.        In November 2015, DTSC made a determination that contamination in
      18    what DTSC characterized as the vicinity of the Vernon Plant may pose an imminent
      19    and substantial endangerment ("ISE") to public health, welfare, or the environment.
      2o    See Auditor of the State of California, Cal. Dept. of Toxic Substances Control: The
      21    State's Poor Management of the Exide Cleanup Project Has Left Californians at
      22    Continued Risk ofLead Poisoning (October 2020) ("State Auditor Report") at Page 4.
      23          62.    Because it made an ISE determination, DTSC could have elected to
      24    conduct cleanup activities itself, or hire contractors. Id. at 5. Upon information and
      25    belief, DTSC chose to hire contractors.
      26          63.    In April 20 I 6, the state legislature passed Assembly Bill 118 ("AB 118").
      27    AB 118 appropriated $176,600,000 from the state's General Fund to DTSC, to be
      28



                                                             -53-
                             Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 54 of 62 Page ID #:1651

       1   used for investigation and cleanup of prope1iies in communities surrounding the
       2   Vernon Plant.
       3          64.    As of .lune 2020, DTSC has received approximately $260,000,000 from
       4   the state, primarily from the General Fund, to conduct the Vernon Plant cleanup and
       5   related activities. Id. at 5.
       6          65.    Upon information and belief, DTSC has mismanaged the investigation
       7   and cleanup, and the funds allocated for it.
       8          66.    Upon information and belief, DTSC's cleanup costs have been
       9   significantly higher than necessary.
      10          67.    Upon information and belief, to date DTSC's largest cleanup contracts are
      11   time-and-materials contracts, and not fixed-price contracts. A fixed-price contract
      12   limits costs to an agreed-upon amount. In contrast, the time-and-materials contracts
      13   entered into by DTSC allowed DTSC to be charged for the full actual cost oflabor and
      14   materials, regardless of whether those costs exceeded estimates.
      15          68.    Upon information and belief, contractors under a time-and-materials
      16   arrangement with DTSC did not utilize cost-effective techniques, and as a result tens of
      17   millions of dollars in unnecessary costs were passed on to DTSC. See e.g., State
      18   Auditor Report, at 25.
      19          69.    Upon information and belief, DTSC recognized costs were exceeding
      20   estimates, and spent an additional $5,400,000 to hire a consultant to help control the
      21   excess costs. These excess costs were a foreseeable consequence ofDTSC's time-and-
      22   materials contracts.
      23          70.    Upon information and belief, DTSC had several options other than
      24   entering into time-and-materials contracts for the cleanup.
      25          71.    Upon information and belief, time-and-materials contracts are not the
      26   norm for public agencies.
      27          72.    In addition to mismanaging the funds allocated to it from the General
      28   Fund to clean up several thousand properties DTSC classified as high-priority, upon


                                                           -54-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 55 of 62 Page ID #:1652

       1    information and belief DTSC cun-ently has no timeline or plan for cleaning up the
        2   remaining prope1iies it has designated as impacted by the Vernon Plant. This set of
        3   properties is estimated to number 4,600. See State Auditor Report at 17.
       4           RAMCAR's damages
        5          73.    DTSC's failure to enforce and comply with California statutory law led to
        6   more widespread environmental contamination in what DTSC has characterized as the
        7   vicinity of the Vernon Plant and consequently unnecessary response costs for
        8   investigation, removal, and remedial actions. To the extent that a judgment is entered
        9   under CERCLA, HSAA, or other law subjecting RAMCAR to liability for such
      10    unnecessary response costs and a monetary award for a share of those response costs,
      11    such a judgment constitutes monetary damages for RAMCAR caused by DTSC's
      12    actions and omissions.
      13           74.    DTSC's failure to enforce and comply with California statutory law led to
      14    the unavailability of funding for cleanup from the Vernon Plant's owners or operators,
      15    which required transfen-ing most of the environmental response costs to taxpayers. To
      16    the extent that a judgment is entered under CERCLA, HSAA, or other law subjecting
      17    RAMCAR to liability for such unnecessary DTSC response costs and a monetary
      18    award for a share of those response costs, such a judgment constitutes monetary
      19    damages for RAMCAR caused by DTSC's actions and omissions.
      20                                   FIRST COUNTERCLAIM
      21                           (Contribution under CERCLA § 113(f))
      22           75.    RAMCAR incorporates the allegations in the preceding paragraphs by
      23    reference.
      24           76.    DTSC alleges that the "site" of the Vernon Plant, as that term is ultimately
      25    defined by the Court, is a "facility" within the meaning of 42 U.S.C. § 9601(9). If true,
      26    the "site" of the Vernon Plant, as that term is ultimately defined by the Court, is a
      27    "facility."
      28           77.    DTSC is a "person" as defined in 42 U.S.C. § 9601(21).


                                                           -55-
                           Ramcar's Answer and Affirmative Defenses to Complaint and CoWlterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 56 of 62 Page ID #:1653

       1          78.    DTSC was aware of releases of hazardous substances from the Vernon
       2   Plant impacting human health in the smTounding area for years before DTSC began
       3   cleanup efforts in connection with the Vernon Plant in at least 2015. During that time,
       4   DTSC issued multiple remedial action plans that selected and implemented response
       5   actions at the "site" of the Vernon Plant, as that term is ultimately defined by the Court.
       6   DTSC itself organized and executed these response actions. These activities constitute
       7   managing, directing, and/or conducting operations at the Vernon Plant and the
       s surrounding investigation area regarding the leakage or disposal of hazardous waste
       9   and decisions about compliance with environmental laws and regulations.
      10          79.   As a result, DTSC's actions do not constitute an emergency response for
      11   purposes of 42 U.S.C. § 9607(d)(2). Alternatively, ifDTSC's actions are determined
      12   by the Court to constitute an emergency response, then DTSC is liable for costs or
      13   damages pursuant to 42 U.S.C. § 9607(d)(2), because DTSC's mismanagement of the
      14   environmental response actions at the Vernon Plant and the surrounding area has
      15   involved gross negligence or intentional misconduct.
      16          80.   DTSC is and has been an "operator" at the Vernon Plant and the
      17   surrounding investigation area at the time of disposal of hazardous substances there, as
      1s defined in 42 U.S.C. § 9607(a)(2).
      19          81.   DTSC is a liable party in this action under 42 U.S.C. § 9607(a)(2).
      20          82.   DTSC's mismanagement of the environmental response actions at the
      21   Vernon Plant and the surrounding investigation area has involved gross negligence
      22   and/or reckless, willful, wanton and/or intentional misconduct, such that DTSC may be
      23   liable for costs or damages as a result of its actions under 42 U.S.C. § 9607( d)(2).
      24          83.    RAM CAR has denied liability for response costs incurred as the result of
      25   alleged releases or threatened releases of hazardous substances. But RAMCAR may
      26   incur such liability in this action and/or in the future.
      27          84.    DTSC is liable to RAMCAR for contribution under 42 U.S.C. § 9613(t)
      2s   for some or all of any amounts RAM CAR incurs or will incur as a result of any release


                                                          -56-
                          Ramcar's Answer and Affim1ative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 57 of 62 Page ID #:1654

        1   or threatened release of hazardous substances at the "site" of the Vernon Plant, as that
        2   term is ultimately defined by the Court.
        3                                 SECOND COUNTERCLAIM
       4                     (Declaratory judgment under CERCLA § 113(g))
        5            85.   RAMCAR incorporates the allegations in the preceding paragraphs by
        6   reference.
        7            86.   An actual and justiciable controversy exists between RAMCAR and
        8   DTSC regarding their respective rights and obligations for response costs that
        9   RAM CAR may incur as a result of alleged releases or threatened releases of hazardous
      1o    substances at the "site" of the Vernon Plant, as that term is ultimately defined by the
      11    Court.
      12             87.   RAMCAR seeks declaratory judgment against DTSC under 42 U.S.C.
      13    § 96 l 3(g)(2). DTSC is liable for some or all of any amounts RAM CAR incurs or will
      14    incur as a result of any release or threatened release of hazardous substances at the
      15    "site" of the Vernon Plant, as that term is ultimately defined by the Court.
      16                                    THIRD COUNTERCLAIM
      17                      (Contribution/indemnity under HSAA § 25300)
      18             88.   RAMCAR incorporates the allegations in the preceding paragraphs by
      19    reference.
      20             89.   DTSC caused or permitted a release or threatened release of hazardous
      21    substances into, on, or about the "site" of the Vernon Plant, as that term is ultimately
      22    defined by the Court, , as set forth in the Hazardous Substances Account Act
      23    ("HSAA"), Cal. Health and Safety Code,§ 25300 et seq.
      24             90.   DTSC is a "liable person" as defined in Cal. Health and Safety Code,
      25    § 25323.5.
      26             91.   RAMCAR has denied liability for response or corrective action costs
      27    incurred as the result of alleged releases or threatened releases of hazardous substances
      28


                                                            -57-
                            Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 58 of 62 Page ID #:1655

        1   from the Vernon Plant. But RAM CAR may incur such liability in this action and/or in
        2   the future.
        3          92.    DTSC is liable to RAM CAR for contribution and/or indemnity under Cal.
        4   Health and Safety Code, § 25363( d) for some or all of any amounts RAM CAR incurs
        5   or will incur as a result of any release or threatened release of hazardous substances at
        6   the "site" of the Vernon Plant, as that term is ultimately defined by the Court.
        7                                FOURTH COUNTERCLAIM
        8            (Negligent failure to discharge statutory and regulatory duties)
        9          93.    RAMCAR incorporates the allegations in the preceding paragraphs by
      1o    reference.
      11           94.    DTSC owes a duty of care to RAM CAR to the extent of mandatory duties
      12    imposed by California enactments that are designed to protect RAM CAR from the risk
      13    of a particular type of injury. "Where a public entity is under a mandatory duty
      14    imposed by an enactment that is designed to protect against the risk of a particular kind
      15    of injury, the public entity is liable for an injury of that kind proximately caused by its
      16    failure to discharge the duty unless the public entity establishes that it exercised
      17    reasonable diligence to discharge the duty." Cal. Gov Code, § 815.6.
      18          95.     DTSC breached the mandatory statutory and regulatory duties described
      19    supra, including but not limited to, at ,r,r 11-46. These duties were designed to protect
      20    RAMCAR against the particular kinds of injury described supra.
      21          96.     DTSC's breaches of its mandatory statutory, and its regulatory duties as
      22    also alleged in this Counterclaims, proximately caused injury to RAMCAR as
      23    described supra. These injuries were proximately caused by DTSC's failure to
      24    discharge these mandatory duties.
      25          97.     DTSC did not exercise reasonable care to discharge its mandatory
      26    statutory and regulatory duties. DTSC is liable to RAM CAR for the negligent failure
      27    to discharge its mandatory statutory and regulatory duties.
      28


                                                           -58-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 59 of 62 Page ID #:1656

        1          98.   RAMCAR suffered injuries of the types described supra, including any
        2   monetary and/or declaratory judgment against RAM CAR for liability in this action and
        3   for any share of environmental response costs allocated in this action. Any DTSC
        4   recovery from RAMCAR in this case must be diminished accordingly under the
        5   doctrine of recoupment.
        6          99.   As this counterclaim is solely for recoupment, the presentment and other
        7   administrative requirements of the California Government Claims Act, Cal. Gov. Code
       s § 810 et seq. (f/k/a California Tort Claims Act), are satisfied and/or excused.
        9                                  FIFTH COUNTERCLAIM
      10       (Grossly negligent failure to abate the presence of hazardous substances)
      11           100. RAMCAR incorporates the allegations in the preceding paragraphs by
      12    reference.
      13           10 I. DTSC is a "public entity" and/or "public agency" as defined in Cal.
      14    Health and Safety Code, § 25400 et seq.
      15           102. Per its own "commitment to the people and environment of California,"
      16    DTSC is responsible for the cleanup and abatement of hazardous wastes on
      17    contaminated properties in California. See dtsc.ca.gov/our-comrnitment. This includes
      18    properties reasonably believed to be an imminent peril to public health and safety as
      19    the result of the discharge, spill, or presence of a hazardous substance.
      20          103. In undertaking the abatement of such a hazard, DTSC incurs a duty to the
      21    public, including RAMCAR, to avoid acts or omissions performed in bad faith or in a
      22    grossly negligent manner. Cal. Health and Safety Code, § 25400(a).
      23          104.    As described supra, DTSC's abatement and attempted abatement of
      24    hazardous substances at the "site" of the Vernon Plant, as that term is ultimately
      25    defined by the Court, were performed in a grossly negligent manner.
      26          105. As described supra, DTSC's gross negligence proximately caused injury
      27    to RAM CAR, including any monetary and/or declaratory judgment against RAM CAR
      2s    for liability in this action and for any share of environmental response costs allocated


                                                           -59-
                           Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 60 of 62 Page ID #:1657

        1   in this action. Any DTSC recovery from RAMCAR in this case must be diminished
        2   accordingly under the doctrine ofrecoupment.
        3              106. As this counterclaim is solely for recoupment, the presentment and other
        4   administrative requirements of the California Government Claims Act, Cal. Gov. Code
        s   § 810 et seq. (f/k/a California Tort Claims Act), are satisfied and/or excused.
        6                                         PRAYER FOR RELIEF
        7              RAM CAR asks the Court to enter judgment in favor of RAM CAR, and against
        8   DTSC, as follows:
        9           1. For judgment that DTSC is jointly and severally liable under 42 U.S.C.
      10    § 9607(a) for all response costs incurred as a result of the release and/or threatened
      11    release of hazardous substances from the "site" of the Vernon Plant, as that term is
      12    ultimately defined by the Court;
      13            2. For contribution under 42 U.S.C. § 9607(f) to response costs incurred, in an
      14    amount to be determined;
      15            3. For contribution and indemnity under HSAA, Cal. Health and Safety Code
      16    § 25300 et seq., to response costs incurred, in an amount to be determined;
      17            4. For the offset and recoupment of any CERCLA cost recovery judgment against
      18    RAMCAR to the extent of damages proved against DTSC for negligence and gross
      19    negligence;
      20            5. For a declaratory judgment that DTSC is jointly and severally liable for all
      21    response costs that RAM CAR may incur in the future as a result of the release and/or
      22    threatened release of hazardous substances from the "site" of the Vernon Plant, as that
      23    term is ultimately defined by the Court;
      24            6. For litigation expenses and costs, including reasonable attorneys' fees and expert
      2s    fees, as permitted by law; and,
      26            7. For an award of interest at the maximum legal date on any and all damages from
      27    the earliest date permitted by law.
      28    / / /



                                                               -60-
                               Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 61 of 62 Page ID #:1658

        1                              DEMAND FOR JURY TRIAL
        2         RAM CAR hereby demands a jury trial of all claims and issues alleged against
       3    RAMCAR, which are triable, by jury.
       4    Dated: April 22, 2021               LAW OFFICES OF JAMES C. MACDONALD
       5

       6

       7
                                                        By~c~
                                                                 Attorney for Defendant
       8
                                                                 RAMCAR BATTERIES, INC.
       9                                                         a California corporation
      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                         -61-
                         Ramcar's Answer and Affinnative Defenses to Complaint and Counterclaims
Case 2:20-cv-11293-SVW-JPR Document 51 Filed 04/22/21 Page 62 of 62 Page ID #:1659

       1
                                      CERTIFICATE OF SERVICE
                  I hereby certify that on April 22, 2021 a true and correct copy ofRamcar
       2   Batteries, Inc. 's Answer and Affirmative Defenses to Complaint and Counterclaims
       3   was electronically filed via the Court's CM/ECF system, which will provide
           electronic notifications of such filing to all counsel of record.
       4

       5
                                                       By:
       6
                                                                      s C. Macdonald
       7

       8

       9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28


                                                        -62-
                        Ramcar's Answer and Affirmative Defenses to Complaint and Counterclaims
